 CHARM HANDBAGS, INC.111Charm Handbags,Inc.andPocketbook and NoveltyWorkers Union of N.Y., Local 1,InternationalLeatherGoods,Plasticsand NoveltyWorkersUnion,AFL-CIO. Case 29-CA-857March 8, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 2, 1967, Trial Examiner HermanTocker issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The ChargingParty filed a letter adopting the General Counsel'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, the Charging Party's letter, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer, as modified herein.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissedin its entirety.'Genera!Counsel's exceptions to the dismissal of the complaint are inlarge measure directed to the Trial Examiner's credibility findings. As theclear preponderance of the relevant evidence does not persuade us that theTrial Examiner's resolution of credibility issues was incorrect, we find in-sufficient basis for disturbing his credibility findings and his ultimate con-clusion that Respondent did not engage in unfair labor practicesStandardDry Wall Products, Inc,91 NLRB 544, enfd. 188 F.2d 362 (C A 3) As theTrial Examiner for other reasons, which we find valid, concluded thatRespondent did not refuse to bargain with the Union in violation of Section8(a)(5) of the Act, we find it unnecessary to consider the validity of hisfinding that the Union's letter of November 21, 1966, did not constitute asufficient demand for recognitionWe disagree, however, with the TrialExaminer's conclusion as to the unit placement of Leah Seidenfeld, as herfather, Zoltan Seidenfeld, is a principal officer of Respondent and owner ofhalf its stock SeeFoam Rubber City #2 of Florida, Inc, 167 NLRB 623TRIAL EXAMINER'S DECISIONHERMAN TOCKER, Trial Examiner: This casecame on to be heard before me in Brooklyn, NewYork, on May 22, 1967, with additional sessions ofthe hearing on May 23, 24, 25, 26, 31, and June 1.A first charge was filed by Pocketbook andNovelty Workers Union, N.Y., Local 1, AFL-CIO,by its attorneys on January 23, 1967. The Board'sreceipt stamp shows that this was at 9:38 a.m. Asecond charge was filed by the same Charging Partyrepresented by the same attorneys on the same day.The Board's receipt stamp shows that it wasreceived at 12:03 p.m. A third charge was filed bythe same Union February 3, 1967, with the Board'sreceipt stamp showing 9:19 a.m. of that day. Thechargeswere received by Respondent and thereceipts for the first two were signed in its behalf byZoltan Seidenfeld, and that for the third by MartinPfeffer, the two principal officers and owners of allor most of Respondent's stock.The PleadingsThe complaint was issued March 22, 1967, andduly served. In substance, it alleges (following con-ventional introductory and jurisdictional allega-tions) that the Union commenced its organizationalcampaign on or about November 16, 1966, and,within 2 days, was selected by a majority ofRespondent's employees in the appropriate unit toact as their bargaining representative; that theUnion demanded that the Respondent recognize itas such bargaining representative and bargain col-lectively with it as such on behalf of the employeesin the unit; that since November 24, 1966, Respond-ent has refused so to recognize and to bargainwith the Union; that beginning with or following theUnion's demand Respondent engaged in a widevariety of violations of Section 8(a)(1) of theLaborManagementRelationsAct,1947,asamended, including (a) various promises and grantsof benefits and improvements in both wages andworking conditions for the purpose of inducing em-ployees not to become or remain members of theUnion and to refrain from assisting or supporting it,(b) warnings and threats to its employees against170 NLRB No. 16 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecoming or remaining members of the Union orsupporting it, and (c) coercive interrogation of em-ployees concerning their membership in, activitieson behalf of, or sympathy for the Union; that it vio-lated Section 8(a)(1) and (3) by wrongfully "layingoff" five employees,Baskin,Munoz, Acevedo,Boyd (sometimes referred to as Matthews), andMaldonado, failing and refusing to recall Acevedo,Baskin,Maldonado, and Munoz at any time, andfailing to recall Boyduntilon or about March 2,1967; that it violated Section 8(a)(5) because of itsalleged failure and refusal to recognize and bargainin responseto what is claimed to have been a goodand valid demand and, in connection with that con-duct engaged in the 8(a)(1) and (3) conduct infurtherance of a scheme, plan, or campaign "to un-dermine the Union and to destroy its majoritystatus amongthe employees in the unit...."Respondent,in itsanswer, specifically denied andput in issuethe allegation in the complaint that ithad shipped upon an annual basis more than$50,000 of its goods across the Stateline in in-terstate commerce. Although it had denied this al-legation itfailed to deny the conclusion of law tothe effect that it was engaged in interstate com-merce within themeaningof Section 2(2), (6), and(7) of the Act. It did not put in issue the otherusualand conventional introductory allegations northat to the effect that on or about November 24,1966, it refused and continues to refuse to recog-nize and bargain collectively with the Union as theexclusive collective-bargaining representative of itsemployees in the unit.In addition to the denial that it shipped in excessof $50,000 of its goods across the State line, itspecifically denied all other material allegations ofthe complaint, including (a) that concerned withthe commencement of the Union's organizationalcampaign; (b) that concerned with the allegeddesignation of the Union as collective-bargainingagent by a majority of the employees in the unit;(c) that the Union has been and is now such exclu-sive bargaining representative; (d) that on or aboutNovember 21, 1966, the Union requested recogni-tionand that Respondent engage in collective bar-gaining with it as such exclusive collective-bargain-ing representative; (e) that it engaged in any of thealleged violations of Section 8(a)(1); (f) while itadmitted that on the dates listed in the complaintthe five employees there named had been "laidoff," it specifically denied the alleged failures andrefusalsto recall, that the-layoffs were because theemployees had engaged in union or protected ac-tivities,and that it had engaged in any of the actsalleged for the purpose of undermining the Unionand destroying its alleged majority status. It also de-nied all theremainingconclusionary allegations ofviolation of law with the exception that it failed todeny the final allegation to the effect that the actsalleged (which had been denied) were related tocommerceand tended to lead to labor disputes bur-dening suchcommerce.Formal Problems Related to the PleadingsAlthough it was alleged inthe complaint that theRespondent in this case was asingle corporate enti-ty,Charm Handbag, Inc., throughout the entire 7days of the hearing counsel supporting the com-plaint insisted that not onlythe business acts andconduct of this corporate entity, CharmHandbag,Inc., were to be considered for all purposes but thatconsideration was to be given as well to the allegedbusiness acts and conduct of a predecessor partner-ship, Brooklyn Handbag Company, in which its twoprincipal officers and stockholders (Seidenfeld andPfeffer) had been partners, and also to 'anotherpredecessor business which Pfeffer, alone, ownedas a singleproprietorship. The entity, Charm Hand-bag, Inc., was incorporated in September 1966.Concededly, it took over Brooklyn Handbag's busi-ness.There is howevernot a singleallegation in thecomplaint concerning either the succession byCharm to either the Brooklyn Handbag business orPfeffer'spriorsingleproprietorship.,AlthoughRespondent's attorney consistently maintained thisas an issue and the attention of counsel supportingthe complaint was directed to it repeatedly, shemade no effort at any time to amend the complaintto include additional allegations to show continuedcommunity of interest justifying the treatment of allas one.Whether this has any significant or materialeffect on the case as a whole becomes, however,wholly irrelevant in view of the result which I shallreach ultimately on the merits.Another problem of pleading with which we wereconfronted was the "boilerplate" allegation thatCharm (the corporate entity) "sold and distributedat its plant handbags and other goods and materialsvaluedon anannual basis at in excess of $50,000;of which goods and materials valuedat inexcess of$50,000, on such annual basis, were shipped fromthe_ plant in interstate commerce directly to statesof the United States other than the state in which itislocated."Thiswas denied expressly by theRespondent. From almost the very beginning it wasquite apparent that this denial was neither formalnor frivolous and that there was grave doubt thatthe allegation could be supported. Counsel support-ing the complaint was well aware of this problembecause, by letter dated May 9, 1967, Respondent'sattorney had informed her that Respondent's "totalannualgross revenues are in the approximateamount of $85,000, of which $39,000 are sold tofirms directly outside the State. The remaining$46,000 are sold to firms doing business andlocated within the State of New- York, which firmsinclude Dandy Handbag, Inc., Starline HandbagsCo., and Artamount Handbag."Neither before the commencement of the hearingnor at the time when it first was convened didcounsel supporting the complaint move to amend itto allege the theory upon which she intended torely for the Board to exercise its discretionary pol-icy for taking jurisdiction-a combination of direct CHARM HANDBAGS, INC.and indirect outflow aggregatingmore than$50,000. Instead, and despite the fact that jurisdic-tion had been put in issue, the first day of the hear-ing was devoted to taking the testimony of theUnion's general organizer and that of MartinPfeffer, an officer of the Respondent, who testifiedas a witness under Fed. R. Civ. P. 43(b) for almost4 hours. On the second day, still without an amend-ment of the complaint, a witness was called for thepurpose of giving testimony directed to the proof ofthe "direct and indirect outflow" theory. This wit-ness had not been interviewed by counsel and hewas unable to testify as to out-of-State sales by hiscompany, Artamount, Inc. He was excused with theproviso that his company remained subject to thesubpena. This was on May 23 but it was not untilthe last day of the hearing, June 1, that a represent-ative of his company, with knowledge of the facts,was called to testify.The efforts to satisfy the Board'sdiscretionarypolicy with respect to the taking of jurisdictioncon-tinued on through and including the fifth day of thehearing without an amendment of the complaint.On that day, following an argument that Respond-ent had concededjurisdictionbecause it had failedto deny the conclusion of law to the effect that itwas engaged in commerce "within the meaning ofSection 2(2), (6), and (7) of the Act," although ithad denied expressly the immediately prior allega-tion of cross-State shipment of goods valued in ex-cess of $50,000, on motion on its behalf I allowedan amendment of the answer specifically denyingthe previously undenied conclusion of law. Then,finally that day, following an extended ruling byme, based on my interpretation of the Board's deci-sion inSiemonsMailing Service,122 NLRB 81(which counsel supporting the complaint hadbrought to me at my request), while still assertingthat an amendment to the complaint was unneces-sary, she moved that it be amended as follows:During the period from its inception in orabout May, 1966 to date, Respondent in thecourse and conduct of its business operationsmanufactured, sold and distributed at its planthandbags and other goods and materials valuedon an annual basis at in excess of $50,000, ofwhich goods and materials valued at in excessof $39,000, on such annual basis, were shippedfrom the plant in interstate commerce directlyto states of the United States other than thestate in'which it is located, and of which goodsand materials valued at in excess of $11,000,on such, annual basis, were shipped from theplant to firms located in the State of NewYork, which firms are themselves in interstatecommerce on a direct outflow basis, i.e., eachof which themselves ship from-each of which... ships from its plant in interstate commercedirectly' to states of the United States otherthanNew York State goods and materialsvalued at in excess of fifty thousand dollars.113Although Respondent's attorney strenuously op-posed the amendment, stressing that the applicationto amend came on the fifth day of the hearing andthat he had provided counsel with the sales infor-mation set forth in his letter to her because of hisimpressionthat the basis for the complaint "lay indirect outflow," I concluded that he should havebeen aware of the trend in which the case would goand that he had not been prejudiced. I, therefore,granted the motion to amend in the exercise of mydiscretion.Witnesses in support of the jurisdictionalallegations, as thus amended, finally were called onthe sixth and seventh or last days of the hearing.The IssuesAlthough I shall set forth the specific issueswhich would have to be decided adversely to theRespondent to support findings of violation, the all-important and overriding concern is whether thewitnesses called in support of the complaint are tobe credited. Unless they are credited there just isno case. A conclusion that "any person named inthe complaint has engaged in or is engaging in any.unfair labor practice" may be made only "uponthe preponderance of the testimony taken. . . . "LaborManagement Relations Act, as amended,Section 10(c). It is rather trite, of course, to saythat the burden of proof is on the General Counseland it never shifts to a person charged. "The pre-ponderance of the testimony" does not meananytestimony.The record necessary to carry theGeneral Counsel's burden of proof must be "sup-ported by and in accordance with the reliable,probative, and substantial evidence." 5 U.S.C. § 556(d). I preface my statement of the specific issueswith this rather elementary exposition of the factorsgoverning the making of a decision because of thenature of my ultimate conclusion which is based onmy observation of the proponents' witnesses on thewitness stand, the conflictswithintheir own trialtestimony and those of the' trial testimony as op-posedto that given inex partestatements to Boardagents, and documentary evidence which is incon-trovertible and has survived every attack.Apart from this overall and major issue of thecredibility of the witnesses, the specific issues are:1.Regardless of the fact that Respondent clearlyis engaged in interstate commerce within the mean-ing of Section 2(2), (6), and (7) of the Act, does itcome within the area laid out by the Board inSiemons Mailing Service, supra,as the minimum ofcommerce necessary to invoke the process of theBoard?2.Did the Respondent violate Section 8(a)(1) ofthe Act by engaging in or resorting to coercive in-terrogation, threats,warnings, and promises andgrants of benefits, thus interfering with protectedrights of employees?350-999 0 - 71 - 9 114DECISIONS OF NATIONAL3.Were the employees who, as alleged in thecomplaint, were "laid off," actually discharged or"laid off" in violation of Section 8(a)(1) and (3) ofthe Act'for the purpose of discouraging them from,and retaliating against them for, engaging in unionactivities and "to encourage or discourage member-ship in" the Union?4.Did the Union represent a majority of the em-ployees in the unit on November 21, 1966, when, itis claimed, that it made its demand for recognitionand bargaining or on November 24 and thereafterwhen it is claimed that Respondent improperly re-jected its alleged demands, and thereafter con-tinually failed or refused to recognize and bargainwith it?5.Was the Union's letter of November 21, 1966,a good and sufficient demand for recognition andto engage in collective bargaining?6.Regardless of whether that letter was a suffi-cient demand (both for recognition and to engageincollectivebargaining),did the Respondentwrongfully refuse to recognize and bargain with it?Important WitnessesNot CalledThe complaint alleges that five employees arevictims of violations of Section 8(a)(1) and (3)-Aaron Baskin, Daisy Munoz (sometimes DaisyOlivera), Luis Acevedo, Olimphia Ivy Boyd (some-times Olimphia Matthews), and Sara (Sarita) Mal-donado.Although there is testimony by Feldman and Gar-cia, both union organizers, that Baskin was an old-time union member and was an aggressive volun-teer actively seeking union organization of theshop, he was not called to testify and no explana-tion is given for not calling him.Munoz (Olivera) was not called and no explana-tion is given for failure to call her. The only possi-ble explanation is found in Boss Pfeffer's Fed. R.Civ. P. 43(b) testimony that "she went to PuertoRico or we had laid her off because the work wasslow." Counsel supporting the complaint and coun-sel for the Charging Party assert that Pfeffer was atotally discredited witness but, if we accept as apossible explanation for her not being called thatshewent to Puerto Rico, we must accept thefurther statement that her employment terminatedbecause she went to Puerto Rico or because shehad been laid off "because the work was slow." Inthis last eventuality, of course, if she failed to ap-pear at the hearing because she went to PuertoRico after being laid off obviously the derivative8(a)(1) and the 8(a)(3) charges, to the extent thatthey are related to her, would have to be dismissedforthwith.Ivy Boyd (Matthews) was not called and no ex-planation is given for the failure to call her. As amatter of fact, although it is alleged in the com-plaint that she was wrongfully laid off on DecemberLABOR RELATIONS BOARD20 and not recalled until on or about March 2,1967, the unassailable payroll records show thatshe was employed by the Respondent in the weeksending February 17, 24, March 3, 10, 17, 24, 31,April 7, 14, and 21. The Hebrew or Jewish Pass-over in 1967 commenced on April 25 and con-tinued through and including May 2. Respondent'spayroll records show that the establishment wasclosedduringthatweek.Obviously,whenMatthews last worked in the week ending April 21,she was laid off for the Jewish -holiday. It appearsthat she did not return to work following that time.There being no evidence to the contrary, it must beinferred that she voluntarily concluded her employ-ment at that time and just never returned.Baskin,Munoz, and Matthews were alleged8(a)(3) discriminatees.There remain also the other alleged cardsigners-apart fromAcevedo,Maldonado, andRivera,who testified-where were Vasquez andCruz? No explanation is given for failing to callthem.Moreover, the payroll records demonstratethat Cruz must have been pretty close at hand-sheworked for the Respondent or its predecessor aslate as the week ending April 21, 1967, and everysingle week prior thereto beginning at least with theweek ending July 29, 1966, and excepting only theChristmas and New Year weeks.It is hardly necessary to iterate the oft-repeatedobservation that the failure of a particular party toproduce witnesses who are or ought to be withinthatparty's control or subpena power withoutadequate explanation for such failure to produce,suggests quite strongly that, if called, such witnesseswould have testified to facts contrary to the posi-tion espoused by that party.Without regard to the witnesses called for thepurpose of establishing discretional jurisdiction,those witnesses on whom counsel supporting thecomplaint must rely for the proof of the violationsalleged in the complaint are only the two union or-ganizers, Feldman and Garcia, only two of the al-leged wrongfully discharged employees, Acevedoand his relative, by marriage, Maldonado, and athird former employee, Rivera, who concededlyvoluntarily left Respondent's employ. I shall discusstheir testimony below.The Integrity of the PayrollRecordsIhave referred to the payroll records as being"unassailable." Counsel supporting the complaint,from the very beginning of the hearing, and con-sistently and continually throughout the hearing,charged that these payroll records were false andhad been fabricated. This is a_very serious chargeand becomes even more serious when made by agovernment attorney. Yet there was a completefailure of proof to substantiate the charge. On the CHARM HANDBAGS, INC.115contrary, the proof is crystal clear, based upon theactual appearance of these records, the credibleFed. R. Civ. P. 43(b) testimony given by BossPfeffer about them, and documentary evidence inthe form of checks delivered and paid to the em-ployees which checks dovetail into the records, thatthe payroll records are indeed unassailable.The Bearing on this Case of the Fact ThatRespondent Rested at the Conclusion of the Case-in-ChiefA respondent always may rest at the conclusionof the case-in-chief following a motion to dismiss orfor a directed verdict. This normally occurs withoutany proof in rebuttal of evidence given in supportof the charges and the complaint may be dismissedor a directed verdict granted without such proof.The Respondent is not in that position in this case.To say that there is no evidence in defense of thecharges in this proceeding or that certain of theevidence has not been rebutted by affirmativetestimony in denial is not an accurate statement ofthe record. In anticipation of the possibility that theRespondent might allege economic reasons to justi-fy the layoffs, counsel supporting the.complaint in-jected into the primary case or case-in-chief theissue of seasons in the handbag industry. Respond-ent's attorney did not object. On the contrary, he"made hay" of it by bringing into the direct orcase-in-chief much evidence which I would acceptas credible, if it became necessary to consider it,that there are in fact seasons in the pocketbookmanufacturing business. Furthermore, Respond-ent's officer, Pfeffer, was on the witness stand as aFed. R. Civ. P. 43(b) witness on five of the sevendays of the hearing. During his testimony he gavemuch evidence which, also if it became necessaryto consider it, would be regarded as credible andconsidered as supporting the defense of or rebuttalof the charges of violations.Much criticism has been leveled at Pfeffer bycounsel supporting the complaint and the attorneyfor the Charging Party because of his alleged failureto remember certain conversations claimed to havebeen held with him and lack of knowledge of al-leged conversations between others and his as-sociate, Seidenfeld. To generalize and to charac-terize as evasive statements by a witness that hedoes not remember and to conclude therefrom thathe is not to be credited is to paint with too broad abrush. A witness when he says that he does not re-member something happening, particularly one likePfeffer who thinks in a language other than English,may just as well be understood as denying that itdid happen when he says he does not remember ithaving happened. In other words, it did not happenaccording to his memory.Emphasis also is laid on the fact that Seidenfeldwas not called by the Respondent to answer or con-trovert testimony as to the alleged conversationwith him and alleged statements or remarks madeby him. The General Counsel had every opportuni-ty to subpena him as a Fed. R. Civ. P. 43(b) witnessand to take his testimony, had she so elected. As amatter of fact, when she specifically and pointedlywas asked by me whether she had issueda subpenaad testificandumto Pfeffer or to Seidenfeld, shestated that it had been issued to Pfeffer and not toSeidenfeld. There is no reason now to complain orto point to the fact that Seidenfeld did not givetestimony at the hearing. If the party who is "theproponent of a rule or order (and) has the burdenof proof," (5 U.S.C. § 556(d)) fails to meet thatburden of proof, why should the time of the TrialExaminer, all attorneys, all parties, and the moneyof the taxpayers and of the Respondent be wastedin hearing witnesses in the defense of a case notproven?Now, upon the whole record, my observation ofthe witnesses, my careful consideration of the docu-mentary evidence, my careful consideration of theoral arguments made by counsel for the ChargingParty and by counsel for the Respondent at theconclusion of the hearing, my careful reading of thebrief submitted by the General Counsel followingthe conclusion of the hearing, and, after entering anorder making certain corrections of the record inresponse to a motion made by the General Counseland a notice heretofore served by me, I herebymake, in addition to the foregoing preliminaryfindings of fact, the following furtherFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCharm Handbags, Inc., isthe Respondent in thisproceeding and will be referred to either as Charmor asRespondent. It is a corporation duly organizedunder the laws of the State of New York and wasincorporated in September 1966. At all timesmaterial herein it has had its principal office andplaceof business at 141 South Fifth Street,Brooklyn, New York, where it is and at all materialtimesherein has been engaged in the manufacture,sale, and distribution of handbags.II.THE LABOR ORGANIZATION INVOLVEDPocketbook and Novelty Workers Union of N.Y.,Local 1, International Leather Goods,Plastics andNoveltyWorkers Union, AFL-CIO,is,and at alltimes hereinafter mentioned was, alabor organiza-tion within the meaning of Section 2(5) of the Act. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.JURISDICTIONInasmuch as the Respondent admittedly sold andshipped to business firms outside the State of NewYork goods, wears, and merchandise of a value ofapproximately $39,000, it is engaged in interstatecommerce. The mere fact however that Respond-ent is engaged in interstate commerce is not suffi-cient to invoke the process of the Board. The Boardhas an understandable concern about "the max-imum workload that can be expeditiously and effec-tively handled ... within existing budgetary policiesand limitations. To broaden its exercised jurisdic-tion (without some restraint on its discretion in thetaking of jurisdiction) ... would ... produce acaseloadof such proportions as seriously tolengthen the time for processing cases, thus lessen-ing the efficacy of the Board as a forum to whichlabor disputants may turn for aid in resolving theirdisputesConsequently, with due regard to theopinion of the United States Supreme Court inGuss, d/bla Photo Sound Products ManufacturingCo. v. Utah Labor Relations Board,353 U.S. 1, theBoard inSiemons Mailing Service,122 NLRB 81,set as a standard for taking discretionary jurisdic-tion a $50,000 outflow-inflow standard for non-retail enterprises. The Respondent in this case is anonretail enterprise and is subject to that $50,000category.However, it exported goods valued atonly about $39,000 across the line outside of NewYork State. InSiemons,the Board said,... [I]t will best effectuate the policies of theAct if jurisdiction is asserted over all nonretailenterpriseswhich have anoutflow or inflowacross State lines of at least $50,000, whethersuch outflow or inflow be regarded as direct orindirect.For the purpose of applying this stan-dard,direct outflowrefers to goods shipped orservices furnished by the employer outside theState.Indirect outflowrefers to sales of goodsor services to users meeting any of the Board'sjurisdictional standards except the indirect out-flow or indirect inflow standard. . . . In apply-ing this standard, the Board will adhere to itspast practice of adding direct and indirect out-flow, or direct and indirect inflow. It willnotadd outflow and inflow.Respondent agreed that it sold an aggregate of atleast $46,000 worth of goods to three New YorkState firms-Dandy Handbag, Inc., Starline Hand-bag Co., and Artamount, Inc. Artamount purchasedgoods from Respondent, or its predecessor,Brooklyn Handbag, in the aggregate, in an amountexceeding $6,000 during the period following May23,1966. Its out-of-State shipments exceeded$70,000. Respondent, or its predecessor, BrooklynHandbag, acted as a contractor in the manufactureof bags for Dandy Handbag Corporation. Afterdeducting the value of the goods and materialsfurnished by Dandy to Respondent or its predeces-sor, Dandy's purchases amounted to a net figure ofapproximately$8,000.Dandy ships goods acrossthe State line outside the Stateof New York tovarious places including Texas, California, and Il-linois. The value of such goods shipped across Statelines exceeds$50,000.Starline Bag Company is en-gaged in business within New York State.Itmadeaggregate purchases from both Respondent and itspredecessor,Brooklyn Handbag, during the year1966 in an amount approximating$1,700. It madeadditional purchases from Respondent during theyear 1967,prior to the hearing,in an amount ap-proximating$2,800. Although it was in process ofliquidation at the time of the hearing, during thecalendar year 1966 it had shipped goods acrossState lines to customers outside the State of NewYork in an amount exceeding$480,000. (It is notnecessary in this case for me or the Board to con-siderwhether the fact that a company is beingliquidated excludes it from being used as a factor intheSiemonsformula.)As noted before,the complaint was not drawn ina form to bring into the proceeding any entity otherthan the corporation,Charm Handbags,Inc. It isclear,however,that Charm Handbags, Inc., is thesuccessor and corporate form of the business for-merly operated under the name Brooklyn HandbagCompany. SeeMalcolm KonnerChevrolet, Inc.,141NLRB 541, andDowntownBakeryCorp.,139NLRB 1352. Despite the fact that the evidencedemonstrates this to be the case,no motion wasmade at the conclusion of the hearing to conformthe pleadings to the proof.While it cannot be saidthat the Respondent expressly or impliedly con-sented that this issue be tried and thereby becamesubject to Fed. R.Civ. P. 15(b), I find it unneces-sary, in view ofthe ultimate result which I shallreach on the merits,to decide the technical questionone way or the other.App;yingtheSiemonsformulaand also the rule governing successor business en-terprises, at least for the purpose of going forwardwith this decision,itismy conclusion that theBoard, in accordance with its statements in M.BeneventoSand & Gravel Co.,138 NLRB110, doestake discretionary jurisdiction over the Respondentin this proceeding.IV.THE STATUS OF LEAH SEIDENFELDLeah Seidenfeld is the daughter of ZoltanSeidenfeld, the owner of fifty percent of the cor-porate Respondent's stock and a principal officerthereof. The Respondent in this case, being a cor-poration, we are not concerned directly with thatportion of the definition of an employee in Section2(3) of the Act which excludes from the employeestatus "any individual employed by his parent orspouse." While, in O.U. Hoffmann, et al.,55 NLRB683, the Board held that the son of a member of a CHARM HANDBAGS,INC.117partnership is not an employee within the meaningof Section 2(3) of the Act, it held inFrigo BrothersCheese Corporation,50 NLRB 464, that the son ofan officer of a corporation was. This was not clearlyan issue inPalestineTelephoneCompany,154NLRB 1325, but the latter result is indicated thereas well.While strenuous efforts were made to persuade aconclusion that Leah Seidenfeld was a supervisoryemployee because of such factors as her delivery toan employee of a check on a single occasion, heroccasional answering of the telephone, her occa-sional "handing" (not assignment) of work to oneor more employees, and a herculean effort to makeitappear that she was left in charge of the shop byresorting to questions consisting of a process ofelimination, it is my finding and conclusion that shedefinitelywas not a supervisor and, if it were tobecome necessary (as it will not), to determinewhether she should be counted as an employee-member of the unit, it is my holding that she wassuch a member and a mere employee just like anyother employee in the unit.V. THE ALLEGED DEMAND FOR RECOGNITION ANDCOLLECTIVE BARGAINING ON BEHALF OF THEEMPLOYEES IN THE UNITAlthoughcounsel supporting the complaint relieson what is sometimes referred to as "the entire pic-ture" to support the claim that the Respondentshould be found in violation of Section 8(a)(5) forrefusal to recognize and bargain with the Union,main reliance is on a certain letter dated November21, 1966.I quote the text in full:Brooklyn Handbag Co.141 South5th StreetBrooklyn, N.Y. 11211Gentlemen;This is to inform you that the workers inyour employ are now members of the Pocket-book & Novelty Workers Union located at 100West 32nd Street, New York N.Y. 10001.We have been instructed to inform you thatwe would like to get together with you for thepurpose of discussing hours of work, welfarebenefits, increases in wages and all other termsand conditions of the Handbag Industry.Hoping to hear from you I remain,and treasurer of the Union and Respondent admitsthat it received it.Again reverting to the question of pleading andwho the Respondent in this case is or ought to be, Inote here that the letter wasnotaddressed to thecorporateentity,Charm Handbags, Inc., theRespondent, but was addressed to "Brooklyn Hand-bag Co." Just for the purpose- of moving the casealong, I again refrain from indulging in speculationor raising problems as to whether a demand onBrooklyn Handbag Co., which was a nonexistentbusiness in November 1966, should be regarded asa demand on a corporate entity, Charm Handbags,Inc., the only Respondent in this case. I pause onlyto say that this was an issue which Respondent al-ways maintained and with respect to which it con-tinually voiced objections, making clear its conten-tion that the pleadings were not so framed as topermit proof that the corporate entity and BrooklynHandbag Co. were one and the same.It is to be noted that although the letter casuallystates that "the workers in your employ are nowmembers" of the Union, it does not tell how manyof those workers are members and it makes nooffer to demonstrate or prove that a majority ofemployees in any particular unit are members.Respondent, most assuredly, must have known thatLeah Seidenfeld, Herman Kupfer, and probablyRuth Schuster were not members of the Union.However, we never arrived at the stage in this casewhere it was put to the necessity of litigating the ac-tual number of employees and/or members in anyunit, however defined, at any particular time. Thefirst paragraph of this letter is somewhat ambiguousand it is patently susceptible to a reasonable doubton the part of this Employer, or any employer towhom it may have been addressed, as to whether,in fact, the Union did represent a majority of theworkers in an appropriate unit.If it were not for the indefiniteness of the words"the workers in your employ are now members," ofcourse no question could be raised as to the factthatunionmembership in and of itself willauthorize a union to bargain collectively on behalfof the member.Lebanon Steel Foundry v. N.L.R.B.,130 F.2d 404 (C.A.D.C., 1942), cert. denied 317U.S. 659; and seeFood Machinery Corporation, 41NLRB 1428, 1445-46, where the Board said, "[I]tiswell established that the signing of an applicationformembership in a labor organization in itselfconstitutes a designation of that organization as abargaining agent."The real problem arises, however, with thesecond paragraph of the letter. It is elementary thatthe least that a union can do, if it seeks to make anVerytruly yours;effective demand on an employer that the employerPHILLIP LUBLINERManager, Sec., Treas.This letter was signed bythemanager,secretary,engage in collective bargaining with iton behalf ofthe employees in the unitwhich the Unionclaims itrepresents, is tomake the demandclear andunequivocal.Walford Cabinet Company,95 NLRB1407, 1408. Apartfrom the failure to assert that 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union represented a majority of the employeesin any particular unit and its failure to offer todemonstrate that it did represent such a majority,there is no request whatsoeverthat the employerrecognize it as a bargaining agent on behalf of itsemployees.Authority tobargain, within the rule ofLebanon Steel Foundry,130 F.2d 404, above, is notsynonymous witha demandto bargain.The writer of the letter merely says (a) that in-structions have been issued to him or the Union,(b) to inform Brooklyn Handbag, (c) that thewriter or the `Union would like "to get together"with the addressee, (d) "for the purpose ofdiscussing hours of work, welfare benefits, in-creases in wages and all other terms and conditionsof the Handbag Industry."(Emphasis supplied.)There is nothing in this letter which states that ifthe "hoping" of the writer "to hear" became real-ized and when the parties "get together" for the"discussion ... [of matters involving] the HandbagIndustry,"thatdiscussion would be concerned withcollective bargaining on behalf of the Respondent's(Charm's) employees. I hope that I do not becomeboresome when I repeat that the letter talks onlyabout -adiscussionconcerning various matters in"the Handbag Industry." The various working con-ditions, benefits, hours of work, etc., in the hand-bag industry may be an interesting subject for a the-sis to be written' in a high school or college courseon labor-management relations or industrialmanagement but it is hardly a theme upon whichtwo $91-a-week workers trying to earn a living bycourageously undertaking private enterprise in thiscapitalistic economy and era of big business andconglomerateswouldcaretoundertakeaphilosophical discussion. That a philosophical orsocio-economic betterment conference might havebeen contemplated is a justifiable conclusion fromcertain testimony given by Union Organizer Feld-man, if any of his testimony can be credited, to theeffect that the Union takes a very real interest inthe welfare and advancement of small businessesstarted by former workers in the industry. I gatherfrom his testimony that he sought to persuade methat the union attempts to improve their economicconditions by getting business for them, and byacquainting them with prevailing prices for goodsmanufactured by them so that, in addition to im-proving the working conditions of employees, theconditions of the former workers, who had becomebosses, also may be improved because those bosseshave demonstrated a tendency to work all hours ofthe day and night and to have their children, wives,and relatives work for them without taking intoconsideration the economic value of such labor as afactor in determining the price of the manufacturedproduct.Consequently, it is my holding and conclusionthat this was not a sufficient demand upon theRespondent that it recognize the Union as bargain-ing agent for its employees in that it contained norepresentation or claim that the Union representeda majority of the employees and that the letter wasnot, in any event, a demand that, following or coin-cidental to recognition, Respondent bargain collec-tively with the Union as the bargaining agent of itsemployees for the purpose of entering into a con-tract governing the wages, hours, and working con-ditions of those employees.Barker's East Main Cor-poration,142 NLRB 1194 at 1200-01.Despite this ruling, I shall go further into a con-sideration of the evidence in this case to the extentthat an alleged violation of Section 8(a)(5) may beinvolved separate and apart from the alleged8(a)(1) and (3) violations.VI.THE ALLEGED UNFAIR LABOR PRACTICESIgive consideration first to the oral testimonygivenbywitnessesRivera,Maldonado,andAcevedo. They are the only employees who werecalled to testify. Only two of them, Maldonado andAcevedo, are claimed to have been 8(a)(1) or (3)discriminatees. The other three alleged 8(a)(3) dis-criminatees, Baskin,Munoz, and Boyd were notcalled.Victor Manuel Rivera was not employed by theRespondent at the time of the hearing and there isno claim that he was discharged. It is clear, andthere is no dispute, that he quit his job of his ownvolition.While it was not expected that he wouldbe an important witness, the credibility to be ac-corded to his testimony and its veracity or lack ofveracity have become extremely, important. This isbecause he was called to testify briefly in support ofan alleged 8(a)(1) allegation and to identify hisunion card in support of Acevedo's testimony as tothe manner in which and the time when it was ob-tained. It was demonstrated conclusively that histestimonywas false, that, as a consequence,Acevedo's testimony also had been false, and thattherefore the validity of most of the remaining al-leged union membership cards was subject to themost serious doubt and the distinct probability thatthey had no validity.Rivera testified that he signed his union member-ship card on November 18, 1966, and that at thetime that he signed it he wrote that day's date,November 18, on the card. He said he signed it inthe factory known to him only by the nameBrooklyn Handbag. He emphasized that this wasdone on November 18, by asserting it was a Friday.According to the calendar it was. He said hereceived the card from Luis. (Luis is Acevedo.) (Itisinterestingalso to note that, in describingAcevedo's work, he said he "used to cut, workedthemachine and handled work to the girls, youknow, to the operators." This business ofhandingthe workto the girls is one of the elements on whichcounsel supporting the complaint relied, but which CHARM HANDBAGS, INC.Ihave discarded, in her effort to prove that'LeahSeidenfeld was a supervisor.) He continued that,after he signed the card he returned it to Acevedo,about 12 p.m., lunchtime, inside the factory. Hebecame quite emphatic in his testimony that he hadworked for "Brooklyn Handbag" in the week end-ing' November 18, was not sure how many days hehad worked, but had worked at least two althoughhe did not work on Friday, November 18. Herebuilt the week by saying that he had worked onMonday and Tuesday, had become sick on Wed-nesday and remained out of work Wednesday,Thursday, and Friday but was not sick enough notto go to the shop on that Friday, November 18.The circumstances of his leaving Respondent'semploy, according to his testimony, are that whenhe entered the factory on November 18, he ap-proached Pfeffer, claimed he was not makingenough money, wasn't being paid for overtime andwasn't being paid for holidays, and said that he wasquitting. Pfeffer attempted to dissuade him by of-fering him an increase of pay to $60, but Riveradeclined this because, as he told Pfeffer, "by Janu-ary he had to do it anyway," On that day his conver-sation was only with Pfeffer and he did not talkwith Seidenfeld.The testimony continued withwhat appears to have been a change of mindbecause he said he returned to the factory aboutWednesday or Thursday of the following week, ask-ing for work but that Pfeffer at that time spoke up"about some union cards ... [and that Rivera had]signed a union card." In response, Rivera said thathe had, and this brought back the response thatbusiness "was slow and he didn't need nobody." Inaddition, in response to leading questions fromcounsel supporting the complaint and her inquirywhether Pfeffer had used "a curse word or what?"thewitness agreeably answered, "yes, a curseword."His direct testimony was concluded with whatwas sought to be an explanation for his being paidon a Friday when the regular payday was Monday.He agreed that normally he would have been paidon the following Monday if he had worked on Mon-day and Tuesday of a particular week but he waspaid on Friday because he specifically went to thefactory to get his check at 12 noon on that day.In summary, therefore, Rivera's testimony is tothe effect that on Friday, November 18, he signed aunion card, that i he worked only on Monday andTuesday of that particular week ending Friday,November 18, that when he attempted to becomereemployed after quitting voluntarily, Pfeffer, oneof the bosses, after ascertaining that he had signeda union card, refused to reemploy him on the pre-text that there was ' no work and uttered a curseword. All this turns out to be utterly incredible inthe light of what was developed on cross-examina-tion.After reaffirming that he received his check onthe 18th and cashed it about 3 p.m. on that day, he119was confronted with the affidavit he gave to aBoard agent. The first discrepancy found in this af-fidavit is that inthreeinstances,contraryto histestimony on the witness stand, he had stated thatheworkedatRespondent's establishiment onFriday "That same day, Nov. 18, 1966, was the lastday I worked at Charm Handbags. When LuisAcevedo gave me the card I told him that this wasmy last day working here. I only worked the morn-ing of that day...."Although, in his trial testimony, he swore that hehad spoken only to Pfeffer about the reasons for hisquitting his job, in his affidavit he says he "toldboth bosses Mr. Pfeffer & Mr. Seidenfeld thatmorning that [he] was going to quit and [he] askedthem to get [his] check ready." Although, in hisoral testimony, he had asserted that his bosses didnotbeg him to stay, in his affidavit he said, "[T]heykept on beg ing me but I still told them no." 'In the afdavit Rivera said, "While I was therethe bosses never spoke to me or anyone else in mypresence about the Union. All I know is that Isigned a card that day and left."There is not a wordin this affidavitabout the alleged return to the shopin the middle of the following week for the purposeof applying for reemployment and a conversation atthat time with any boss in which he was askedwhether he had signed the union card and when,having been told that he had, any boss denied himreemployment upon the pretext ' that' business wasslow. The failure or omission to include in theexpartestatement given to the Board agent referenceto such rank discrimination because of union mem-bership is quite significant. (And this is not the onlytime we find such an omission in this proceeding.)Its impact in connection with the resolution ofcredibility issues was noted by the United StatesSupreme Court inJencks v. United States,353 U.S.657, 667, where the Court said:The omission from the reports of facts relatedat the trial, or a contrast in emphasis upon thesame fact, even a different order of treatment,arealsorelevant to the cross-examiningprocess of testing the credibility of a witness'trial testimony.Next we have a two -pronged inconsistency. Atthe hearing Rivera testified that when hereappliedfor reemployment the next week after November18, he told Pfeffer that he had signed a union card.If he told Pfeffer this, what would have been thepoint of Pfeffer asking him "about 3 weeks" beforeJanuary 31, 1967, when Rivera sought to obtain ajob for his sister, whether he "signed or knewanything about union cards" to which Rivera, con-trary to his alleged earlier affirmative answer, thenanswered, "No." Bad as this may appear forRivera's testimony, it is only the beginning.He insisted at the hearing that he did not get acheck on November 14, but, when he was told thatNovember 14 had been a Monday, he said that anycheck he might have received on that day would 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been for thewholeweek's work in the previ-ous week, during which he had worked a full week.No Monday check could have been for $36.54because the Monday check of November 14 wasfor a full week's work. He was very insistent aboutthis and sought to nail it down quite firmly by testi-fying again that November 18, the Friday on whichhe signed the union card,was the end of the week inwhich he had worked only 2 days,Monday andTuesday, but that in the preceding week he hadworked a full week. Again, contrary to what he hadsaid in his affidavit to the Board agent, he repeatedthat he didnotwork on the day that he signed theunioncard.After a futile attempt on the part ofRespondent's attorney to obtain a concession fromcounsel supporting the complaint as to the actualdate 'when the witness had quit his job (notNovember 18) he was forced to continue tobelabor the point. The ensuing testimony servedonly to emphasize Rivera's total unreliability.Respondent's attorney then stated that his clienthad a paid check which was extremely relevant tothe testimony which had been given. Over the mostemphatic objection by counsel supporting the com-plaint and the Charging Party's attorney to hisrequest that the witness be directed to return on thefollowing morning at whichtimehe might be con-fronted with the check, I directed, in the exercise ofmy discretion,- in the interest of justice and, for thepurpose of arriving at the true facts, that the wit-ness return. [Incidentally, although it had been inti-mated or represented that this witness was a hostileor unwillingwitness,he did not appear to be eitherhostile or unwilling but, on the contrary, he ex-hibited his bias against the Respondent by charging,when reference was made to the check, that itcould have been fabricated. As it turned out, thiswas utterly baseless.] On the following morning hereiterated that the check which he had said hereceived on November 18 wasnotfor a full week'spay and that the one he received on Mondaywasfor a full week's pay. He was then confronted witha check dated November 14, and admitted that theendorsement on its reverse was his signature. Hav-ing seen the check, he denied that it was the one hereceived on the 18th, did not remember when hereceived it, and did not remember whether it wasthe last check he received. He insisted, however,that this ' particularNovember 14 check in theamount of $36.54 wasnotthe check which, accord-ing to his prior testimony, he had picked up onNovember 18. When shownhis unioncard, whichbore the! date November 1-8, and asked whether hisrecollection was refreshed as to when he picked upthe check in, evidence, he said, "I stillsay I didn'tpick this check up on a Friday,"and that it wasNovember ' 18 when he wrote that dateon the unioncard. (Though he testifiedthat he himself wrotethe date', "Nov. 18/66" on the union card, itdoesnot require the' skill of a handwritingexpert to seethat the "'Nov. 19/66'% on every card in evidenceappears to have been written by thesame person.SeeHeck's, Inc.,166 NLRB 186, fn. 1.)The actual $36.54 check dated November 14,1966, is important for manyreasons. It demon-stratesthat Rivera was untruthfulin his testimonyabout the date whenhe signed the unioncard, thedate when he receivedhis last check,and the datesor times when he actually worked, when he did notwork, and when he quit. It demonstratesalso thefalsityofAcevedo'stestimony to which greaterreference will be made below. Finally,itdemon-strates quite satisfactorily that the payroll records,which the General Counsel repeatedly had chargedwere fabrications, were indeed not and actuallywere truthful and reliable. The check is datedNovember 14, 1966. November 14 was a Monday,a regular payday. Its reverse bears the admitted en-dorsement by Victor Rivera. The reverse showsalso that it was cashed at a check-cashing serviceon November 14. Consequently, it could not havebeen fabricated, as had been charged by Riverawhile he was on the witness stand. The payrollrecord for the week ending November 18, showsthat he did not work at all during that week. Thepayroll record for the week ending November 11shows that he did work a partial week in that weekand that hisgrosspay had been $38.35. The payrollrecord shows also that he had worked regularly formany weeks preceding hislastweek,endingNovember 11. In fact, he appears to have workedin every week beginning with the week ending Sep-tember 9, and terminating in that ending November11.Thus, it is conclusively established, at least tomy satisfaction, that whatever might have been thereason for Rivera working only on Monday andTuesday of his last week of employment, that Mon-day and that Tuesday were in the week endingNovember 11 and not in the week endingNovember 18. That Monday and Tuesday wereNovember 7 and 8. The check is authentic; thepayroll records are authentic; they match, conform,and dovetail in every respect.For all the reasons set forth above, I discreditevery bit of testimony given by Rivera in support ofthe charges and adverse to the Respondent.Next we have the witness, Sara Maldonado. Sheissometimesreferred to as Sarita but the in-terpreter assures us that Sarita and Sara are dif-ferent names and that they should be regarded,when used, as being used differently. This has nobearing on the identity of the person but it doeshave a bearing on the truth of certain testimonygiven by Acevedo (below) to the effect that a bosshad asked him to pass on toher some antiunion re-marks.Maldonado is claimed to be an 8(a)(3) dis-criminatee. According to the complaint (and thiswas never amended either directly or by a generalmotion to conform the pleadings to the proof) shewas discharged or laid off on or about December21, 1966. This date should be fixed clearly in the CHARM HANDBAGS, INC.121mind of the reader because this is before Christ-mastime and before the end of 1966.She identifiedher signatureon the union cardwhich had been received in evidence on thetestimony of Union Organizer Garcia. She testifiedthat she had worked steadily and never had beenlaid off prior to the time she signed the card. How-ever, according to her, two or three days after shesigned the card and,without any evidence anywherein the record that Pfeffer knew she had signed a card,she was instructed by Pfeffer through a Spanish-speakingemployee to stay at home for a week andthencall him on the telephone. She testified thatshe had her cousin telephone but the answer alwayswas that there was no work. This happened threetimes. Therecame atime when she ascertained thatsomeone elsewas to be hired to work at hermachine andthis prompted her to ask her relativeby marriage, Acevedo, to arrange to get her back.This resultedin her returnto work. All this, shetestified,happened within the timespan of oneweek. Then there was testimony of a general 2-week layoff, efforts to be rehired, and a failure torehire.The payroll record shows that, in the week end-ing November 25, she worked at least 2 or possibly3 days. During that week 10 employees were work-ing.During the following week, a week in whichMaldonado did not work, the week, according toher, for which she was laid off, only six employeesworked. Thus, not only Maldonado but three otheremployeesas welldid not work in that week. It isimportant, however, to note that in that week, theweek in which Maldonado testified she was laid offfollowing her signing a union card, the most activeunion organizer, Acevedo, plus two other allegedunioncard signers, Olivera and Cruz, did work.Then,in the following week, the one endingDecember 9, Maldonado appears to have workedthe, full week. While we are on this payroll record Ishould add that she worked also the full week end-ing December 16 and a good part of, if not all of,theweek ending December 23, the week beforeChristmas.Following that week, there seems to have been ageneralChristmas layoff, for she testified, "We allwere laid off for two weeks with the exception ofone person."(The record shows that four personsworked in those 2 weeks.) According to her, theemployees were told, "We will be two weekswithout work and after the two weeks we shouldcall." She next testified that she caused many callsto be made for her and even visited the shop but al-ways was told that there was no work for her andfor that reason never went there again and neverhad anybody make any more telephone calls forher. She has a telephone in her home but testifiedthat no call ever was received for her to return towork.Her direct examination was concluded with aneffort on the part of counsel supporting the com-plaint to bring out supporting evidence of an al-leged conversation between Acevedo and BossPfeffer about the Union. This was done throughleading or declaratory methods of interrogating.She asked, "After you signed the card, this card .. .after you signed it, did Mr. Acevedo ever tell, youthatMr. Pfeffer had asked him to talk to theSpanish speaking employees or to you directly?"An objection to the form of this question wassustained. She ignored this ruling and persisted,"After you signed that card ... did Mr. Acevedotell you that Mr. Pfeffer had asked him to speak toyou-" Respondent's counsel again objected by in-terrupting (properly no doubt) but I stated that if itwas the end of the question I would rule but, if itwasn'c, I would wait. Counsel supporting the com-plaint said it was not, and I then stated to her,"Please bear in mind that repeated questions alonglines which have been the subject of sustained ob-jections may detract or derogate from the value ofthe answer you will ultimately get. I would suggestyou reframe the question." She replied, "In light ofhis Honor's comment, I will. I respectively wish it tobe noted I don't necessarily agree." Her nextquestion was, "Mrs. Maldonado, did a time comewhen Mr. Acevedo talked to you about a conversa-tion he had had with Mr. Pfeffer about the union?And what I am doing is talking about a time afteryou signed General Counsel's Exhibit 7 [the unioncard]."The witness answered, "He told mesomething about that he had a conversation withthe boss,but I don't remember now what it was."(Emphasis supplied.)Stillignoringmy prioradomonition related to the use of leading questions,counsel supporting the complaint then put the fol-lowing question to the witness, "Would it refreshyour recollection if I asked you if it had somethingto do with the boss' wanting or not wanting theunion in the shop?" Finally, the following wasdragged out of this witness, "I cannot specifywhether that's the conversation you referred to buthe told me he had a conversation with the bosswhen the boss told him he didn't want the unionbut that he would give us some benefits and re-peated that he did not want the union there." Thissort of testimony is of a sort to which 1 normallywould pay no attention whatever because it is prac-tically the testimony of the interrogator through themouth of the .witness. However, there is much moreto be said which is indicative of the degree of credi-bilitywhich should be accorded to Maldonado'stestimony.The cross-examination commenced with aninquiry of the witness whether she had worked forthe Respondent during January 1967 The inquirywas clarified by a reference to whether she hadworked there after the Christmas holidays. She an-swered, "I don't know. I don't believe so." How-ever, when she was asked whether she had started anew job for a different company in January 1967,she had a sudden relapse and said that she believed 122DECISIONSOF NATIONALLABOR RELATIONS BOARDshe did work 3 days after the holidays. It should berecalled that during her direct examination, it wasfixed definitely that the time of her last employ-ment was before the Christmas holidays and that,although she had applied for work after theholidays, she did not get any. Her "belief" wasmade more certain by the cross-examiner when hedirected her attention to the affidavit she had givento a Board agent. Now her testimonyseems to sug-gest that she worked 3 days, Monday, Tuesday, andWednesday, of a week after the holidays and, at theconclusion of that work, was told that there was nowork, and that she returned the following Mondayto pick up her check and again was told there wasno work for her. She denied expressly that herreason for not working any longer at the Respond-ent's factory was that she had to stay home towatch her children, or that she no longer desired towork or that she had another job.Itdeveloped next, according to her affidavitgiven to a Board agent, that she must have startedworking for another company, Magnolia, in theweek beginning January 16. Although more will besaid about the check below, her last check fromRespondent is dated January 16, 1967, and thepayroll book shows that this was for work duringthe week ending January 13. This does not proveeither that she abandoned her job at Respondent'sfactory, that she was looking for other work whilestillworking for Respondent, or that she alreadyhad made arrangements to go to work for Mag-nolia, but it does suggest rather strongly that any ofthese might have been the case. It is not necessary,however, to decide the issue on such a tenuousbase. The fact that the witness actually had workedat least 3, and possibly 4 days in the week followingthe conclusion of the Christmas-New Year slow-down was pretty well established.Whether or not this would have been of any realimportance on the merits is questionable. Counselsupporting the complaint seems to have assumedthat it was. This will appear from the redirect ex-amination to which I shall now refer. The concernisrelated to the fact that in the complaint, as Imade very pointed reference above, it is allegedthatMaldonado was discriminatorily laid off and asa consequence, discharged on or about December21, 1966. During the course of redirect, statementsmade by the witness in her affidavit for the Boardagent were read into the record:Paragraph 3: The last day I worked forCharm Handbags was a Wednesday, aroundthemiddle of December, 1966, but I'm notsure about the date.[Paragraph 7.] I am not sure and I do not re-call ,when I worked last, but I believe the lastday'1 work was Wednesday, before Christmas,when they laid off everybody, except one per-son.We were told they were going to close fortwo weeks and that we should all call twoweeks later. The only one who was not laid offwas Mr. Pfeffer's relative, the one who speaksSpanish.[Paragraph 9:1 1 returned to the shop abouttwo and a half weeks ago, [this would place itas either the second or third week of January19671just beforestartingmy new job,and I sawthe four people plus Jeanin Cruz. I spoke withMr. Pfeffer and he told me there was no work.[Emphasis supplied. ]Following these quotations from the affidavit, allof which had been read to or by the witness, coun-sel supporting the complaint then proceeded to at-tempt to firm up the allegation set forth in the'com-plaintthatthedateof discharge had, beenDecember21 and she asked the witness whethershe went to visit Respondent in January just beforeshe started her new job. The witness answered,"Yes." Then,in responseto the next questionwhether she had worked on the day she visited, thewitness answered,"No" and, in response to furtherquestions,said that she did not know whether shewent to pick up her pay from Respondent on thatvisit, and that she had worked at least I day afterAcevedo, her relative by marriage, had been laidoff. (The payroll record shows that during the weekin January when Maldonado worked, Acevedo didnot work but, during the week before Christmas,that ending December 23, both Acevedo and Mal-donado did work.) In any event, through the medi-um of redirectexamination,thewitnesswasbrought back to the point where shetestified quitefirmly, in contradiction of her prioradmissions thatshe worked in January, that she did not work inJanuary and that her last employment was inDecember,beforethe Christmas holidays. This, ofcourse, is consistent with the affidavit which shegave to the Board agent but that affidavit,as willappear, was just aboutas false asthe testimonywhich she gave at the hearing.The recross-examinationstartedwitha littlerefresher of the immediately prior testimony givenon redirect to the effect that her last period of workatRespondent's factory was a week in whichAcevedo worked. Having testified on redirect thather last employment was in the week before Christ-mas and that she had not worked for the Respond-ent in January 1967, she became quite emphaticin her testimony on recross that she did not work inJanuary and that she picked up no salary check forworking in January. She affirmatively said thatwhen she left on December 21, she was paid onthat day and at no time following that day did sheever go back to the factory to pick up another sa-lary check.Iwas very much disturbed by the state of therecord which left a cloud over all the testimonyand, after reviewing the situation, I addressedRespondent's attorney saying, "Now, you have inti-mated that you have a check. Can you produce thatcheck now?" He readily acceded to this request. CHARM HANDBAGS, INC.123The witness was later confronted with a checkdated January 16, 1967, for. $42.16, made payableto her, with its reverse endorsed with her signatureand showing that it was cashed January 19. So con-fronted, the witness clearly was embarrassed and,as I noted elsewhere in the record, she almost burstinto tears. The following transpired:0.Mrs.Maldonado, the last day youworked for Charm Handbag in December, Ibelieve you testified was December 21, is thatcorrect?A. I believe. I don't know.Q. I now show you Respondent's 9-A and Bin evidence [this was the December 21, 1966,check] and ask you if this is the check youtestified that you received on that day?A. Yes. [Thus the witness is still insistingthat her last employment was on December 21,1966.1Q. I now show you Respondent's 5-A and B[this was the January 16, 1967, check] and askyou if this helps to refresh your recollection asto whether or not you worked sometime in theweek ending January 16, 1967?A. I don't know. [And this is where I ob-served that she almost broke into tears. ]That ended her testimony as a witness in the case.However, a little prior to the conclusion of hertestimony, there came into evidence not only thecheck for December 21, 1966, for her last employ-ment prior to Christmas and the check for January16, 1967, for her employment following Christmas,several additional checks-November 28, 1966, for$31.08, to Sara Maldonado; December 12, 1966,for $52.20 to Sara Maldonado; and December 19,1966, for $49.74 to Sara Maldonado. A cross-check of ,these checks with the payroll recordsshows thatthe week ending November 25 forwhich Maldonado received the $31.08 check, hergross earnings prior to deductions were $32.62; inthe week ending December 9, 1966, for which shewas paid $52.20 on December 12, her grossearningswere that amount; in the week endingDecember 16 for which she received the $49.74check 'on December 19, her gross earnings areshown as $5,2.20. For the week ending December23, the record, as-mechanically reproduced in theexhibit,folder, is blurred but it looks as though itmay b,e something like $33.36 gross, which is con-sistentwith the net $31.77, December 21 check.The January 16, 1967, check in the amount of$42.16 ,discussed at length above, is consistent withthe, payroll r cord showing 29-1/2 hours of work inthe week ending January 13, with gross earnings of$44.25.In summary, this witness, Sara or Sarita Mal-donadp,, was called for the purpose of establishingviolations of'Section 8(a)(1) and (3), a combina-tion of the alleged conversation related to her byAcevedo and also her alleged layoff following hersigning ',of the, union card (of which the Employer isnot shown to have had any knowledge at all), andthat her final discharge was on or about December21, 1966. The documentary evidence conclusivelyestablishedthatshewasnotdischargedonDecember 21, that as testified elsewhere by Pfeffershe merely was laid off together with others prior tothe Christmas slowdown, and that she returned towork, as the Respondent had promised, after theholidays, that she did work for a minimum of 3 daysin January following the holidays, and finally thatthe probabilities are, as may be inferred from theaffidavit given to the Board agent, that she waslooking for other work already or had obtained ajob with Magnolia at the time that she stoppedworking for the Respondent in January.Here we have another witness whose testimony iswholly unreliable and incredible and to which nocredence whatsoever can be given in support of theallegations set forth in the complaint. I reject itintoto.Luis Acevedo is a person whose name I havementioned from time to time quite frequently inforegoing portions of this Decision. I come now tohis testimony at the hearing. It is obvious that he isregarded as a key witness in support of the com-plaint.He was called for several purposes-(a) toestablish (in addition to his own- and Maldonado's)the signing of union cards by Ivy Matthews (Boyd),Samuel Vasquez, Daisy Munoz (Olivera), Juana M.Cruz, and, most fatally to the General Counsel'scase,that by Victor M. Rivera, whose testimony Ihave discussed in detail in the portion of this deci-sion immediately preceding the Maldonado, discus-sion;(b) that the persons who signed the cards,many of whom certainly did not understand the Eng-lish language, had been informed by him as to thepurpose for which they were signing and that theyagreed to sign the cards for that purpose; (c) proofof alleged 8(a)(1) violations to the effect that hehad been promised benefits if he did not join theUnion; (d) proof of alleged additional 8(a)(1) con-duct to the effect that an effort had been made toenlist him to get at least Maldonado' and possiblyothers not to join the Union; (e) proof of allegedadditional 8(a)(1) conduct involving interrogationand surveillanceconstitutingcoerciveinterferencewith organizing activities; (f) proof ofhis own al-leged 8(a)(3) and (1) discharge; (g) to establishthat Leah Seidenfeld was not an employeebut a su-pervisor; and (h) as to the continued failure toreemploy him because of his unionactivities.Jencks v. United States,353 U.S. 657, from whichIhave quoted elsewhere in this decision,again isimportant here. Moreover, the discrepancies or in-consistencies inAcevedo's testimony with thatgiven by others and the documentary evidence areadditional catalysts. Finally, there are the similari-ties between certain of his testimony and that givenby other witnesses but demonstrated to have beenfalse. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAcevedo was one of the earliest employees whowent to work either for the Respondent or itspredecessors,The transcript shows that he testifiedthat he was hired for a permanent job but we areinformed by the interpreter that the utilization oftheword" permanent"hasno technical sig-nificance and that.when he had translated, usingthatword,he had used it interchangeably with"steady."Acevedo testified that he saw Garcia in thefactory November 16, that on that same day he andSarita Maldonado received union cards and that, inthe presenceof Garcia,they signed those cards anddelivered them to Garcia.The receipt,the signing,and the return, of the signed cards to Garcia allwere accomplished at the same time. Also, at thistime, he said that he received additional cards fordistribution among the employees and, as a resultof this distribution,he obtained signed cards fromIvyMatthews(Boyd), Samuel Vasquez, DaisyMunoz(Olivera),Juana M.Cruz, and Victor M.Rivera, all of which cards had been signed in frontof himby thepersonswhose names appearedthereon after he had explained to them their ur-pose. The cards,according to Acevedo,apart fromthose signed by him and Maldonado in front of thefactory, all were signed in the factory (later thehall)by the others.He then testified that hedelivered the cards obtained from the employeesother than himself'and Maldonado to organizerGarcia on November 18 at his, Acevedo's, home,where Garcia had come. The witness'testimonywas interrupted by some voir dire. He said that hedid not put any writing on any of the cards butsome of them,when returned to him,had thesigners' addresses written into them.Although onlytwo pages before'in the transcript,he had statedthat he'did not"fill out any information on" thecards, he later testified that he put the address onthe Cruz card but wrote nothing else on any of thecards.He also testified that none of the cards, atthe time he received them,were completed in theform in which they appeared when received inevidence.He did,'however,know that OrganizerGarcia,inhispresence,put the dates and"Brooklyn Handbag" on them.Now, as elsewhere,he testified very emphaticallythat Rivera had signed the card in his presence "atnoontime on the 18th."He did not give the card toRivera on the 16th,even though he had receivedcards from Garcia on that day. He added that, ex-cept for his own, the Maldonado,.and the Cruzcards, all the'others were signed on the 18th (theCruz card having been signed on the 17th and hisandMaldonado's ; on the 16th). Despite histestimony that the Cruz card had been signed onthe 17th,itbears the date, November 18. He didnotknowwhowrote the printing, "VanyMathews,"on the top line of the Ivy Matthewscard.Near completion of the voir dire the positivestatementwas made that the cards signed byVasquez,Munoz, and Matthews, all were signed onthe same day that Rivera signed his card and this, itwill be recalled, was claimed to be November 18,already shown in this decision as having been false.Acevedo then was brought to testimony intendedto support the allegations of 8(a)(1) violations. Hetestified that, about a week after he had signed hiscard, Boss Pfeffer spoke to him, without anyoneelse being present, and said, "[I]f I didn't sign forthe union, he will give me all kinds of benefits andthat he did not want a union," to which he replied,"No." The benefits allegedly promised were notidentified by Pfeffer. This testimony had been givenby the witness with the aid of the interpreter,Respondent's attorney pointed out that if such aconversation had been held it must have been inEnglish and he requested that the witness berequired to relate in English what had been said.The request was granted. The witness' testimony, inEnglish, of his conversation with Pfeffer was, "Idon't want union here. The union no good for youand nobody here. You help me-I no want theunion here-I stop the union no come I give youanything benefit. And more money later. You tellSaritaMaldonado I told you.- I no remember more.I say I no can do." Thus, the English version is notonly different but it is more elaborate. According tothe time sequence expressed by the witness thiswould have occurred, if it did occur, during theweek November 21-25, inclusive. (It should benoted that Pfeffer is quoted as having used thename "Sarita" even though it was brought out thathe always referred to her as Sara.)Then, in the following week, as testified byAcevedo, the other boss, Seidenfeld, engaged himin conversation at the cutting table shortly before12 o'clock,midday. This, he said, happened justafter he had overheard his name being mentionedina conversation between Seidenfeld and IvyMatthews (Boyd). Acevedo testified, "[Seidenfeldsaid to him] Why you no give the card to Mister[another employee later identified as Kupfer] I say,Irepeat, I finished. He continue to talk much morebut I no understand." Although the witness testifiedthat that was the entire conversation as far as he re-called,counsel supporting the complaint thenposed the following leading question, "Does itrefresh your recollection if I were to ask you if Mr.Seidenfeldmentioned what would or would nothave happened if you had given the man a card?"Objection to this question was sustained as to form.But she persisted and said, "Mr. Acevedo, didanything happen that would refresh your recollec-tion as to anything else that might have been saidon this occasion by Mr. Seidenfeld?" The witness'response to this was that about half an hour laterSeidenfeld threw his "check on the floor to me andhe told me 2 or 3 things which I don't remember."She was not satisfied with this answer and put thefollowing question, "Was there any other mentionmade by Mr. Seidenfeld during this conversation ofthis fellow he pointed to when he asked you why CHARM HANDBAGS, INC.you didn't give that fellow a card?" To this, the wit-ness answered,first in Spanish,that when he, thewitness, had repeated "twice thesame thing, hesaid that I was going out."But, whenasked to re-peat in English substantially what had happened, hesaid, in English, "He say why you nogive the unioncard for Mister-I don't remember the name. I toldhim I finished. Why you no give the union card forthe man. I repeat, I'm finished. He say, you no givethe card him because you know he told me you givethe card everybody here. I no talk no more. I sayyou go out." Thus, four different versions weregiven during this brief interval of direct examina-tion.According to the time sequence given by thewitness, if the check was given to him at the time ofthis alleged conversation, it must have happened onNovember 28, a Monday, after the week endingNovember 25. The payroll records show, however,that Acevedo did not "go out" or get fired on thatday. He worked all that week, and all the followingweeks ending December 9, 16, and all or substan-tially all that ending December 23.Now we come to the alleged discharge which thewitnesssaysoccurredonDecember 20.Histestimony is that, although he never had been "laidoff" before,BossPfeffer told him, "It's slow now. Ino have more work. After holiday you call me.That's all." Seidenfeld's daughter gave him hischeck on that day (Tuesday), not a regular payday.(Here again there was an effort to demonstrate thatSeidenfeld's daughter was a supervisor. The witnesswas asked whether she gave money to any otheremployees and he said, "I don't know," and later,by a process of elimination insixquestions, he waspersuaded to answer, "The daughter of the otherboss," in response to the questions, first "Was thereever a time when the other boss was not there al-so?" and second, "Then who made sure when theother boss was not there also?" This testimony,without regard to credibility, was entirely withoutprobative value.)He testified also to somethingvery significant-atthe same timethat he receivedhis check,he 'received a bottle of whiskey.If therewas antipathy between the bosses and Acevedobecause of his alleged union activity, what sort offools could they have been to give him what wasobviously aChristmas present at the same time theywere "firing" him because of his union activities?Telling an employee he was laid off, requesting himto call again after the holidays to see if there wouldbe more work for him, and giving him a Christmaspresent at the same time, all are more consistentwith a genuine and true layoff and not a dischargefor allegedunionactivities. (Elsewhere, it wastestified by Pfeffer that there had been a conversa-tionbetween him- and Acevedo following theChristmas holidays in which he had asked Acevedoto return to work but Acevedo, after inquiringwhether he would have permanent or steady workon his return, of which Pfeffer could give him noassurance, refused to return at the time requested125but did report at a later time, after other arrange-ments had been made, and was told that, becauseof his refusal to return when asked, otherarrange-ments had been made. While Pfeffer's credibility isassailed, it seems quite , clear to me that he wastelling the truth when he said this. This is not onlybecause Acevedo was given a Christmas presentwhen being laid off for the Christmas and NewYear's slowdown but also because, during the weekending January 13, other laid-off employees, Cruzand Maldonado (both alleged card signers), wentback to work and a new employee was hired in theweek ending January 20.)The witness' testimony as to his communicationswith the Respondent following the Christmasholidays is not credited by me as being exact orprecise or true statements as to what really trans-pired. Its general trendsuggeststhat Pfeffer's ver-sion of the facts is the more likely. Although he firsttestified that he telephoned "After the holidays"(plural), the answer, not being satisfactory to coun-sel supporting the complaint, she asked this leadingand instructive question, "When you say theholidays, do you mean Christmas or New Years?"To this he answered, "The night of Christmas- Eve."(Truly an unlikely time, if not for the OrthodoxJewish bosses, certainly for him.) He said he wastold by Seidenfeld's daughter, "[I]t's slow now. Sowait for Mr. Pfeffer. Call next time." He said theCompany never contacted him to come back towork but that he went there personally on January10. (This was a Tuesday in the week following theweek which had begun with New Year's Day.) Be-fore he was able to tell what had happened onJanuary 10, he was prodded by two leadingquestions to testify that there had been a telephoneconversation with Boss Seidenfeld whom he did notunderstand. He then testified to the conversationon January 10 with Pfeffer. As related by him inEnglish,itwas, "I told him you have job for menow. He say, you see, nothing. I say, when comeback. He said, I don't know. I said I need the work.He said, I no can do nothing. I say Good-bye.That's all."Brought back to the January 10 alleged visit, hewas asked how many people were working at theshop at that time and answered, "About 5 or 6."He was then asked in leading' questions, "Was themutelady [Schuster] there?" and "Was the Jewishman [Kupfer] who speaks Spanish there?" and heanswered "Yes" to both.He was not askedand hedid not testify that in addition to these,Cruzand hisrelative by marriage,Maldonado,both allegedcardsigners,who had been laid off at the same time thathe was laid off before the holidays, were workingthere at thetime, asisconclusively established bythe payroll record. There was additional testimonythat he, Acevedo, had been transferred from hiscutting job to a fastening machine about a week be-fore his layoff and that Kupfer, who had, been anoperator, had beenassignedto cutting. If this in 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact did happen it would suggest nothing but amanagerialmarshalling of abilities during a timewhen available work was decreasing just prior to alayoff for that reason.After all this interrogation about matters in addi-tion to and other than the alleged conversationwherein it was claimed that Acevedo had been toldto tell Maldonado Boss Pfeffer's objections to theUnion, he was brought back to that conversation.Because of the interjection of the numerous othermatters and the long lapse between the time that hehad testified about this alleged conversation, Ifailed to recall at the time its full contents andsustained an objection to a question concerningwhat transpired afterwards. Later, having recalledthe conversation overnight, I rescinded that rulingand permitted counsel supporting the complaint toreopen the matter. She asked, "Mr. Acevedo, Idirect your attention to the conversation you hadwith one of your bosses where he told you he wouldgive you benefits, he does not want the union andyou should tell Sara Maldonado that he told youthese things." This was followed by the question,"Did you tell Sara Maldonado or any of the otheremployees what your boss had told you?" The ob-jection as to form, bringing in "other employees"when the witness had testified only that he hadbeen requested to tell it to Sarita Maldonado wassustained. Finally, after some discussion, the follow-ing question was put, "Mr. Acevedo, after you hadthis conversation with your boss that we have justmentioned, did you tell Sara Maldonado any of thethings that the boss told you? If you recall." Hethen testified, "I told her that the old man said andasked we should help him to avoid the union tocome in there and he offered to give us benefits andI told her I don't accept this because if we do that,later on we will be fired anyhow." (Maldonado waspresent in the hearing room when Acevedo firsttestified that he had been asked to talk to her. Yet,itshould be recalled, when she was interrogatedabout this in a series of leading questions, she gavea most inconclusive answer.)It seems to me that this incident was manufac-tured out of the whole cloth and that Maldonadowas asked to testify to it only for the purpose ofbacking up Acevedo.Before leaving this particular incident and priorto discussing other inconsistencies brought out onthe cross-examination, I note here that there is nota word in the affidavit given by Acevedo to theBoard agent about any request that he convey these8(a)(1) remarks to Maldonado despite the fact thathe does refer to an alleged antiunion conversationin the affidavit. Again, seeJencks v. United States,353 U.S. 657, 667, above quoted.We now come to Acevedo's cross-examination.Although he had sought to convey the impressionon direct that his regular job was a specialized jobinvolving "cutting," it was brought out that prior tohis employment by Respondent he had been acutter for shoes, not handbags, and that his work inRespondent's plant had not been confined tocutting but that he was required as well to "[g]etthe plastic material downstairs and load the trucks,bring the plastic upstairs and cut it." Next it wasbrought out that, although he had testified he hadnever been laid off before, there had been frequentlayoffs because of the Jewish holidays. It was thenbrought out that during the month of December,prior to his last day in that month, there were nu-merous times when he did not work.OrganizerGarcia's visits to the factory nextbecame the subject of inquiry. After numerous con-fusing answers as to the number of times he sawGarcia in the factory (sometimes as many as fivetimes), he testified that the first time was whenFeldman and Garcia came to the plant together, thenext time when he saw Garcia downstairs andsigned his card, the next time was a week after hehad signed the card when he saw Garcia in theplant alone, then thereafter he saw him continuallyor frequently in the factory, "I saw him twice oneweek, twice another week and then I don't re-member." It was emphasized that all these visits byGarcia were inside the factory with the bosses,because "He went to see them." Here again it ap-pears from his affidavit to the Board agent that thistestimony is not credible. In the affidavit he hadsaid, "I do not recall seeing Miguel Garcia come tothe factory to talk with any of the bosses after Igave him the signed cards, until the day I wasdischarged. However, Miguel told me he went totalk with the bosses after I was discharged. He didnot tell me what was said between them."Now came the alleged conversations with thebosses. At first the witness, when asked to repeat inEnglish what Boss Pfeffer said to' him and what hesaid to Boss Pfeffer, answered, "I don't remember."Then, at the request of Respondent's attorney, hewas instructed that the Respondent's attorney wasnot interested in recalling what he had testified onthe prior day but was interested in his recallingwhat Pfeffer said to him and he said to Pfeffer 2weeks before he was fired. He answered again, "Idon't remember anything today of what he toldme." Respondent's attorney then asked him, "Areyou sure you don't remember anything?" To this heanswered, "What I said yesterday I rememberedand I said all I talked to him already." By this timeit seemed to me that the witness, was being entirelytoo evasive and I instructed the interpreter, if hecould translate it into English, to inform him thathe was "not to fence with us ... but to tell us whatMr. Pfeffer told him and let's not worry about whathe testified yesterday." He answered, in English, "Iremember he told me I no want union. You signeda card, everybody signed a card. I don't give youmore work because I don't want union here. Youwant sign a card, it's up to you. That's all I re-member." When asked if he was told to tell this toSara, he said, "Yes," and then testified, using the CHARM HANDBAGS, INC.127English language, as to what he told her. An objec-tion to the use of English was sustained and theanswerwas stricken.The cross-examiner thendigressed to whether Pfeffer had used the name"Sara" or "Sarita" and Acevedo, in a series of an-swers to several questions said, "SaritaMal-donado," then "Sara or Sarita," then, after the in-terpreter had told us that Sara and Sarita were "twodifferent things," he said, "I don't remember.Maybe he said tell her. I don't know," He thenproceeded to evade answering whether he ever hadheard Pfeffer refer to Maldonado by any nameother than "Sara," even though she had been work-ing there with him for approximately 3 months andhe had helped get her the job. Finally, however, hedid admit that he had heard Pfeffer call her "Sara"but could not remember whether he ever had calledher "Sarita."Next, he was interrogated about his alleged con-versation with Seidenfeld in which he had testifiedhe had been asked why he didn't give a card toanother employee, Kupfer. This time he testified inEnglish, not through the interpreter, "He told mewhy I no give the card to the man that cuts on themachine. I told him I finished. He repeat, why I nogive the card to the man who cut on the machine. Irepeat, I finished. He say, you no give the cardbecause he tell me and you cannot bring union. Irememberhe told, you give the card to everybody,you go out. I don't remember more. He talkedmore but I didn't understand." The witness con-tinued, in answer to another question, saying, alsoin English, that Seidenfeld had said, "I know whoyou give, the cards, but I no want you no more here.I no need you no more here."Hisnext testimony was that a week laterSeidenfeld and Pfeffer had a conversation and firedhim. He, changed his testimony almost in the samebreath and said, "During the same week.At the endof the week."However, when reminded that heclaimed he had been terminated on December 20, aTuesday, he again changed and said, "It wasprobably Tuesday," but then he fixed the time ofthe alleged conversation with Seidenfeld as havingbeen on, the Wednesday of the prior week. Ondirect he had testified that this conversation withSeidenfeld was in the week following the conversa-tionwith Pfeffer. This would have put it in theweekbeginningNovember 28andendingDecember 2, This results in a 1- to 2-week variancein time. Moreover, if as he had testified, Seidenfeldhad tossed his check on the floor at that time, sincecheck day was a Monday, it could not have beenWednesday, and there is no claim that he wasfired-" ',ou go out" and "I no need you no morehere."-When these remarks were made. If the re-marks had been made at the same time that hischeck had been tossed on the floor, it would havebeen only logical for him to have been terminatedat that tithe.On direct he had testified that the conversationwithPfeffer inwhich Pfeffer allegedlymadepromises of benefits was about a week after he hadsigned the card, which would have put it in theweek of November 21 to 25, inclusive. On cross-ex-amination he said this conversation had been about2 weeks before the time he claimed he had beenterminated.Thiswould place it in the weekbeginningDecember 5 and ending December 9.Thus, there is again at least a 1-week -variance,possibly as much as a 2-week variance, between thetimes stated on direct and on cross.Although Acevedo's prior testimony was given ina manner to suggest that Kupfer was the Respond-ent's informer, Acevedo admitted that he neverspoke to Kupfer about signing a card or about whohad signed cards and he did not remember whetheranybody ever talked to Kupfer about who hadsigned cards.He was brought to the distribution and signing ofthe cards. He testified that he gave out some cardsin the morning, some at noon, and some in the af-ternoon. His testimony on cross as to what he toldthe employees when soliciting their signatures was,"I told them to sign the cards so we can bring in theunion there and get that the boss should reduce ourworking hours and should giveus anincrease in sa-lary, vacations. And they accepted." He told thisfirst to a group of two, then to the others one byone with the exception, however, of the "colored"woman (Ivy Matthews Boyd) who knew the pur-pose of the card. His conversation with Maldonadoat the time they were together with Garcia, whenshe signed her card, was, "I asked her if she wouldsign the card in order that we could bring in theunionand get the advantage of the union and shesaid that she agree and that she signed." The Eng-lish portion of the card over the place where theemployee signs is as follows:I,the undersigned, hereby apply for mem-bership in the Pocketbook and Novelty Work-ers Union, New York, Local 1, affiliated withInternationalLeatherGoods,PlasticsandNoveltyWorkersUnion,AFL-CIO, anddesignate and select the Union to be my exclu-sive representative for the purposes of collec-tivebargaining in respect to rates of pay,wages, hours of employment, or other condi-tions of employment.What Acevedo says he told the persons fromwhom he solicitedsignatureson the union cardshardly approximates this quoted material. Yet, if Icould believe that he told them this, and believealso that he obtained the signatures as he says heobtained them, and believe also that they werereceived on the dates that he said they werereceived, I would not reject the cards or hold thatsignaturesso obtained were obtained either bydeception or because the signers misunderstood thepurpose of the cards. 128DECISIONS OF NATIONALIhave referred above to a significant omissionfrom Acevedo's affidavit to the Board agent. Thereare additional comments to be made. On direct ex-amination he had testified that, on the same daythat he and Maldonado had signed their cards anddelivered them to Garcia, he received other blankcards from Garcia. This would fix the date of themeeting with Garcia as November 16, if the date onhis card is to be given any consideration. However,in the affidavit he gave to the Board agent he saidthat the first time he saw Garcia "was about a weekbefore November 16 [at the time of Garcia's con-versation with Seidenfeld and Pfeffer] after which... Mr. Garcia passed near me and drop[p]ed a cardof his on the floor telling me to call him on thephone." Further, according to the affidavit, and,"The following time I saw Miguel Garcia ...shortly before8:00AMabout a block away fromthe factory, when he told me he would see me after5:00PMthat day, in order to give me cards of theunion to be signed. I met with Miguel Garciaat thesame placeas before, shortly after5:00PM,afterquitting time. I was with Santa Maldonado, anotheremployee of the factory. Miguel gave me eightcards. Santa and I signed the cards right there atthat moment." In his prior testimony, he had saidthat he met Garcia"in front of the factory"and thatbeforeMaldonado signed her card ("not at thatmoment") he had asked her first "if she would signthe card [etc., as quoted above] that she agreedand that she signed."In the affidavit he said that he took the six othercards received by him from Garcia "shortly after5:00 PM" and "distributed them at the factory dur-ing Thursday and Friday, that week, during lunch."At the hearing he testified that he distributed"some cards in the morning, some cards at noon,some cards in the afternoon." When asked whetherhe was sure he didn't give them all out at lunch, hesaid, "No, it was not so."Although, at the hearing, he had testified thatwhen he was laid off on December 20 he was givena gift of a bottle of whiskey, he failed to disclosethis in his affidavit to the Board agent.In his affidavit he said that, beginning with theweekafterhe was laid off (not "the night of Christ-mas Eve" as he had testified) he called the factoryapproximately five or six times and finally wentthere on January 10. When he got there he spoketo Pfeffer(at the factory)and asked him when hecould come back but Pfeffer told him he did notknow and had no work. He set forth that he did see"five people" working there.It is to be recalled that on direct hewas not askedand did not disclose that card signers Cruz andMaldonado were working there at the time. How-ever, while he did say in the affidavit that Cruz wasworking there, he failed to include his relative bymarriage, Maldonado, who also was working at thetime.LABOR RELATIONS BOARDIn the affidavit, he said, "From the day I signedthe union card to the day I was fired, I did not hearany of the bosses talking with any of the employeesabout the union." He made no such statement dur-ing the hearing. Why was this evidence, favorableto the Respondent, not brought out by counsel sup-porting the complaint? SeeGiles v.Maryland,386U.S. 66.Finally, in the affidavit, contrary to his testimonyat the hearing and, as noted before, he stated, "I donot recall seeing Miguel Garcia come to the factoryto talk with any of the bosses after I gave him thesigned cards, until the day I was discharged."After the Respondent's attorney took the witnessover on direct, Acevedo definitely sought to createthe impression that after the December 20 layoffRespondent never had solicited his return to workbut, following Respondent's attorney's persistentquestioning, he grudgingly admitted the contrarywhen he testified, "He told me to come back butwhen I came back he didn't take me." This was toldtohim after the Christmas holidays (meaningChristmas and New Year's) and "about a week be-fore" January 10, when he claims he reported forwork. Right after that, however, he said that he toldBoss Pfeffer that he would come back to work andthat this happened, not a week before as he hadtestified only a few seconds before, but "aboutthree days." It was on this occasion of his return onJanuary 10 that Pfeffer allegedly told him that, "hewas very sorry but he had no work for me." (Theseanswers are quite significant because they tend toconfirm a conversation Pfeffer alleged he had withAcevedo during which he said that he had askedAcevedo to return to work because there was workfor him but that Acevedo refused to do this becausePfeffer would not guarantee him permanent work.They tend also to confirm Pfeffer's testimony thatthere was a belated return to work following thetelephone conversation but by that time Pfeffer hadmade other arrangements and had decided not toreemploy Acevedo because of his refusal to returnthe first time he was requested so to do.)Just after receiving this answer' Respondent's at-torney casually reverted to Victor Rivera's mem-bership card. In response to certain questions,Acevedo testified quite clearly and definitely thatRivera had signed it on the 18th, that another em-ployee, Vasquez, signed on the 18th, that he wassure it was the 18th, that it was about 12 o'clock onthe 18th, and that Rivera had worked that week.This ended the cross-examination and, after arecess taken to receive Maldonado's testimony,therewas recross-examination by the GeneralCounsel. If Respondent's attorney, by firming upAcevedo's testimony to the effect that he had ob-tained Rivera's signature on the card on November18 hoped that counsel supporting the complaintwould be led on he was most successful. Sheproceeded to examine on redirect and Acevedotestified in response to a question whether Rivera CHARM HANDBAGS, INC.had worked during the week ending November 18,"He may have been absent on Thursday, but the 18he was there." The die was cast irrevocably by herfollowup and leading questions:Q.Was he definitely at the shop on the 18thof November?A. Yes.Q.Was he definitely at the shop workingduring that week that ended with November18th?A. Part of the week, yes.Q. And is it your recollection that heworkedMonday, Tuesday and Wednesdaywithout Thursday and then was there again onFriday?A. I believe so.Q. On Friday, November 18, the date thatappears on that card, do you recall if Mr.Rivera was actually working on that day?A. In the evening[not, as testified before, atnoon]we met and he signed the card for me.0.Where again,would you remind me, didhe sign this card?A. Inside the factory.Q. Do you recall if you saw him workingthat day, the 18th, inside the factory?A. No, I can't say because I work in anothercorner.By this time the reader knows that all this couldnot have been anything but absolutely false in viewof my analysis of the Rivera testimony. On recross,theRespondent's attorney took on hot pursuit.Acevedo testified that he did not see Rivera work-ing "After the weekend, I don't know if he returnedor not," he reaffirmed that the card was signed on aFriday, which we will recall was November 18. He"believed" that he saw Rivera working on Mondaybut now, although he had answered otherwise forthe General Counsel, he said he did not rememberabout "Tuesday before that Friday" and "perhaps"Rivera was there on Wednesday before that Fridayand he, did not see him on Thursday, but he did seehim on, Friday. Then, although on redirect, onlyminutes before,he had testified for counsel sup-porting the complaint that Rivera had signed that"evening,"changed his testimony back to .theoriginaltestimony and testified that Rivera hadsigned,"At noontime."He disclaimed any reasonto remember the events of the November 18 weekother than the fact that theunioncards had beensigned then.He explained his ability so to re-member by saying, "The proof that I have is thatthe card is signed and I testify here that he signedthe card on the,18th at noontime and if it doesn'tappear in the records, it's just too bad. This is myproof." When the question was reread, at Respond-ent's attorney's request, for the purpose of lockingitup,the witness answered again generally to thesame effect saying, "The card is my proof."The recross-examinationwas concluded afterAcevedo explained,following a question to whether129he knew it was the 18th because that was the dateon the card,"Because Garcia came to my homethat afternoon.He put the date there."After my observation of Acevedo on the witnessstand and reflecting on the above,itbecomes im-possible for me to give any credence at all to him asa witness in this proceeding.The consequences ofthis are that(1) the alleged remarks by both Pfefferand Seidenfeld which, if made, might have been re-garded as violations of Section 8(a)(1) of the Act,cannot be held to have been made; (2) the date ortime onwhich Acevedotestified Rivera signed hisunion card necessarily must have been a date andtime other than that stated on the card;(3) it fol-lows that the dates set forth on all the other cardsin evidence(with the exception of the Baskin cardto which I shall refer in greater detail below) maynot be accepted as having been the actual dates ofsignature or delivery to the Union; (4) inasmuch astheSpanish-speaking employeeswho allegedlysigned cards had very little or no knowledge-or un-derstanding of the English language, there is noevidence (putting aside the heretofore discreditedtestimony given by card signers Rivera, Maldonado,and Acevedo) that any of the other alleged cardsigners, none of whom was called to testify, knewwhat they were signing at the time they were sign-ing and intended what the printed text of the cardssaid;and (5)that there was any discriminatorydischargeor layoff of Acevedo.This completes my review of the testimony givenby the only employee witnesses called in support ofthe complaint. I have referred before and shall referagain to the failure to call other employee witnessesand alleged card signers-particularily Baskin, thealleged avid and ardent union advocate, and IvyMatthews (Boyd), who, although alleged to havebeen wrongfully laid off on December 20 (the timeof the Christmas-New Year's layoffs), was reem-ployed in the weekendingFebruary 17 and con-tinued to work thereafter the weeks ending Febru-ary 24, March 3, 10, 17, 24, and 31, April 7, 14, and21 (following which week she was laid off togetherwith every other employee, obviously because ofthe Jewish Passover holiday which, in 1967, com-menced on April 25, or the evening of April 24,and continued until and including May 2). Forsome reason, not disclosed by the record, she didnot return when the other employees did in theweek ending May 5. It seems almost unnecessaryforme to proceed further in a review of thetestimony in support of the complaint,the onlyremaining testimony being that of Garcia and Feld-man, the union organizers,and that of Pfeffer whowas called as a Fed. R. Civ. P. 43(b) witness. (1 addbriefly, however,that the witnesses on jurisdictionwere interrogated on direct by Respondent's attor-ney and some testimony was elicited which wouldhave tended to support an economic defense ofseasonal layoffs.)Nevertheless,for completenessmore than anything else I shall not conclude here.350-999 0 - 71 - 10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDI take up first the testimony given by Miguel Gar-cia, the organizer for the Union, the Charging Par-ty.Garcia has been characterized by the ChargingParty's attorney as a person of "naivete" and bycounsel supporting the complaint, in her effort tominimize serious discrepancies in his testimony, asa person with "limited English which causes himdifficulties on describing months and confusing theterm `after' and `before."' I had plenty of opportu--nity to observe Garcia. He was a charming, smilingindividual, quick and bright. There was nothingnaive about him. He did not attain the importantjob of union organizer because of or despite hisnaivete. He had a relatively good command and un-derstanding of the English language and was mostclear and explicit in his use of and distinctionbetween the terms "after" and "before" as will ap-pear below. Any shortcomings in his testimonymust be ascribed to reasons other than poor un-derstanding or knowledge of the English languageor naiveteOn direct, he testified that his first visit toRespondent's premises was in the early part ofNovember 1966 at which time he spoke toSeidenfeld, identified himself as an organizer forthe Union, and informed him that he would seesomeone talking to "your people outside" and thathe would be doing it in the capacity of a union or-ganizer to which Seidenfeld is alleged to havereplied, "I don't care." Although this was his firstvisit to the shop, and he had introduced himself as aunion organizer having the intention to solicitRespondent's employees, when brought back to thisvisit, he testified to the following alleged additionalconversation with Boss Seidenfeld:Well, I speak to him about the union andthen he says to me, Garcia, I am very sorryanyway. I haven't got no money to pay unionsalaries over here.Iwould like you give me a year or a littlemore anyway to exist because I can't afford topay union wages now. If I have to pay unionwages, I have to close the door. Can you giveme one year time.I says to him, there is nothing I can do.I saidthe workers asked me for some benefits.HowcomeIgoing to give you a contract without nobenefits.So I leave you alone for one year the peoplegoing to pay union for nothing. He says, thereisnothing I can do. I have to wait. [Emphasissupplied for two reasons-he had not con-tacted the workers before, and the similaritiesof these words at the first meeting, prior todiscussion of any contract, with words al-legedly uttered at later meetings.]The next visit, according to Garcia's testimonyon direct, was November 16, when he accompaniedanother union organizer, Feldman. Feldman andSeidenfeld had a conversation in Yiddish, which he(Garcia) does not understand. Garcia said, how-ever, that he recognized a number of the em-ployees, including one Acevedo, as belonging to theUnion. Acevedo evinced an interest in what Garciaand Feldman were doing in the shop and for thatreason Garcia dropped one of his business cards onthe floor beside him and suggested that he "call"him later.He then walked out of the shop.Although he next testified that he then sawAcevedo,"The same night,"Acevedo's affidavit tothe Board agent (as noted before) without mention-ing any date, says, "The following time I sawMiguel Garcia was shortly before 8.00 AM about ablock away from the factory.."Continuing histestimony about the events of that "same night,"November 16,GarciasaidthathereceivedAcevedo's and Maldonado's union cards signed atthe same time after explaining the benefits the em-ployees get from joining a union and stating that ifthe employees signed the cards the Union could goto the owner, talk to him, obtain a contract "if theowner wants to sign a contract." (This testimonywas elicited after a most remarkable series of lead-ingquestions,objections towhich had beensustained repeatedly and as repeatedly ignored.)Although all this is supposed to have happenedthe "night" of November 16, Acevedo's affidavit tothe Board agent (as we have seen) is to the effectthat he and Maldonado signed and delivered theircards to Garcia on some unnamed day afterNovember 16, "shortly after 5:00 PM, after quittingtime," "at the same place asbefore"-"about ablock away from the factory...."(According toGarcia, he had stationed himselfoutside of the fac-torysometime prior to quitting time.)Garcia continued that Baskin (another allegedcard signer as of November 16, and a missing wit-ness) came out about 4:30 p.m., identified himselfas an old member of the Union, promised to signone of the cards, recei' ,d a card, said he didn'thave time to sign it at that time but would sign itand would leave it for him in the office. Garcia saidhe found this card next morning on his desk. Hewas unable to obtain other signatures at that timebecause the other employees seemed to be in a hur-ry, but he gave additional cards to Acevedo for thepurpose of soliciting signatures because Acevedohad told him that he was "sure everybody wants aunion inside and I know they going to sign." TheIvyMatthews (Boyd), the Vasquez, the Munoz, theCruz, and the Rivera cards were then identified byhim as having been delivered to him,in the formthey were at that time,by Acevedo, who gave themto him, "in front of his house." (Compare withother testimony to the contrary and the physical ap-pearance of the cards themselves.)Efforts then were made to procure from himtestimony for the purpose of demonstrating thatSeidenfeld's daughter, Leah, was not an ordinaryemployee but was a part of management. All thatcould be obtained was that he had seen her answer-ing the telephone and first, "Maybe she was giving CHARM HANDBAGS, INC.some-" but later, after objection, changed to,"She was giving work to somebody." This hap-pened twice but it developed, finally during thesame interval of this testimony, that Leah had notassignedwork but had merely handed some pocket-books to an employee who was engaged in packing.Following the testimony quoted above as al-legedly having been the conversation at Garcia'sfirst visit to Respondent's shop, we come to somevery strange testimony about subsequent visits andadditional conversations. These could have a bear-ing on (a) the alleged demands upon the Respond-ent for recognition and collective bargaining aswell as the whole 8(a)(5) phase; (b) the alleged at-titudes exhibited by the bosses in response to thosedemands; and (c) whether Garcia made such a visitimmediately before and immediately after the writ-ing of the ambiguous letter of November 21, 1966.It is to be recalled that by now Garcia hadtestified to the effect that he had visited the shopalone in the early part of November at which timehe had informed Boss Seidenfeld of his intention toorganize a union and that his second visit had beenon November 16, along with Organizer Feldman,during which he had not engaged in any conversa-tionwith anybody except the few words withAcevedo.Counsel supporting the complaint asked himwhether he had had occasion to return to Respond-ent after November 16. He replied, "Yes." Inresponse to her next question as to what had beenthe reason for returning he said, "I remember I wasthere around the21st of December because the nextday we have a Christmas party in the office.I re-member that time. It was the 21st." (Emphasis sup-plied because of later reference.) This answer dis-appointed counsel and she asked, "Was this date,the 21st of December, the first time that you wentback to the shop after November 16th?" He an-swered, "Yes." She pressed it further, "There wasno in-between visit?" He answered, "No." Then hestated as the purpose for that visit that he wentthere to inquire whether the Respondent would signa contract inasmuch as the Union had "everybodysigned so maybe you want to sit down and sign acontract because the people are asking for a con-tract."'Without identifying the person to whom heallegedly was talking, he testified that that personhad told him he would have to wait a year and thathe had rejoined,"[I]f you don't sign the contractnow, we have to turn this cards over to the NationalLabor Board."(Emphasis again supplied-for timesequence.) The unidentified person is then allegedto have said that he could do whatever he likedbecause Respondent, "can't afford to pay the unionnow if you don't want to give me one year."(Although this meeting is supposed to have beenheld on December 21 before the Union's Christmasparty, two representation petitions had been filedwith the Board-on December 6 and the otherDecember 15.)131After being shown General Counsel's Exhibit 2,the letter dated November 21, set forth in fullabove, the witness changed his testimony about thethirdmeeting having been on December 21, 2 daysbefore the Christmas party. He testified that therehad been another visit after the writing of thatletter.According to him, this letter had been writ-ten after he brought the cards to his office managerand was told that a "recognition letter [would besent] to the firm.... Later on he told me he sent aletter of recognition to the shop." When no answerwas received, he made the visit to which I have justreferred and which was his afterthought as to an ad-ditional visit prior to the December 21 visit. (Thismakes a total of four visits.) When he made this al-leged additional visit, he says he tried to talk toBoss Pfeffer but Pfeffer would not listen and he ad-dressed Seidenfeld, "[W]e have all the people al-ready signed cards. Do you want to-did youreceive one of our letters, the recognition letterfrom our union. He says to me, yes but I'm going totell you, Garcia, sorry, I can't afford to pay unionwages and nothing I can do now. I said to him, ifyou don't want to answer the letter, you don't wantto sign the contract, we have doing [going] over tothe Board and take these cards to the Board. Hesaid to me, do whatever you like to do." This con-versation allegedly was held prior to the time thattheUnion had turned some cards over to theBoard. (This is as good a place as any to refer tothe fact that both petitions filed with the Boardrepresent"NO REPLY RECEIVED" to theUnion's request for recognition.)Although, asheretofore noted, the file papers show that one ofthe petitions was filed December 6 and the otherwas filed December 15, the witness now testifiesthat the Union filed its petition on January 5. (Ishall not speculate as to what relation this error asto date might have borne' to his prior testimonyabout the third meeting having been held onDecember 21, just before the Christmas party.) Inany event, the witness solidified his testimony to theeffect that there had been`a visit prior to the pre-Christmas visit and prior to the filing of the,representation petition with the Board.After testifying as to the number of personsworking in the shop at the time of the Feldman-Garcia visit (his second), at the time he visited justprior to the filing of the representation petition, andat the time of the pre-Christmas visit, he testified toanother visit (now a fifth visit) sometimein or atthe end of January.He said that he saw "new faces"and did not "see the people that" he had seen inNovember and this caused him to address BossPfeffer, pointing to the fact that there were newfaces and that there was another cutter working inthe place of Acevedo. Pfeffer just laughed and saidhe had no work for them now and when he gotwork he would call them. Additional alleged re-marks by Pfeffer at that meeting were that theformer employees had been good workers, broken 132DECISIONS OF NATIONAL LABOR RELATIONS. BOARDin by him in his own way, and that he would like tocall them back, but Garcia would have to leavethem alone for a year and, if Garcia did not leavethem alone, he would not call them back but wouldget others in their places. Garcia continued that hereplied that he thought Pfeffer would have to callthem back because they were his workers butPfeffer said, "I don't need them anyway if you don'tleave me alone." (A reference to the payroll recordshows that in the week ending January 6, therewere only four employees and all these had beenworking the week ending November 25; in theweek ending January 13, there were the same fouremployees and two 'more, Cruz and Maldonado,both alleged card signers and both also havingworked in the week ending November25;in the weekending January 20, we find that Maldonado hadbeen lost but there was a replacement, Lopez. Theother five employees were the same and they hadworked in the week ending November 25, 1966.Finally, in the week ending January 27, the sameemployees were there as had been in the precedingweek while in the following week, ending February3, one Spira had been replaced by one Minz.)The witness proceeded to testify about allegedconversations had during off-the-record meetings atthe offices of the Board while the parties were thereinconnectionwiththerepresentationcasehearings. As to these conversations, he was unableto testify as to what Feldman said to either Pfefferor Seidenfeld because they were talking in Yiddishand he does not understand that language but hedid give some testimony as to what Feldman al-legedly told him of what the conversations hadbeen between Feldman and the others. OverRespondent's attorney's objection, I permittedsome testimony by this witness, and later by Feld-man, as to remarks allegedly made by Respondent'sofficers on the theory that, even if made during thecourseof settlement negotiations, admissionsagainst interest are admissible. Now, after carefullyexamining the transcripts of the representationproceeding, taking further note of the very frequentoff-the-record recesses and of the climate whichmust have prevailed, I 'have decided to disregard allalleged conversations at the Board offices. (Myreference to "climate" is based on my reading ofthe transcripts and the following incident. Respond-ent was not represented by an attorney-at-law atthe first two sessions but brought along one Mindelto aid during the hearing. Mindel was not an attor-ney-at-law and was merely a friend "from thesynagogue." For some unexplained reason, possiblyunfamiliarity with Board procedure and belief thathe had to show some interest, he stated he had aninterest as a silent partner and his appearance wasnoted on the appearance sheet for December 28.At this hearing and on the one held next day,December 29, the Union was represented by an at-torney(notthe attorney who participated in thetrial of this proceeding). On the very first day ofthat hearing, while the attorney then representingthe union was interrogating Seidenfeld on direct ex-amination something which is not disclosed by therecord happened. It was probably some interrup-tion by Mindel. The attorney then took control ofthe hearing and made the following statement, "Mr.Examiner [not an A.P.A. Hearing Examiner but aBoard Hearing Officer designated to sit in therepresentation case], this man is not a lawyer and Idon't want him interfering anymore. When he iscalled as a witness, we will listen to him gladly. Inthe meantime I suggest he keep quiet." The Hear-ing Officer made no comment or ruling and the in-terrogation continued. It is clear that Mindel waseffectively squelched and there is no hint of par-ticipationby him in the hearing at any timethereafter. On the next day Pfeffer seems to havebeen alone.)Although three charges were filed prior to the is-suance of the complaint, the last charge havingbeen filed at the opening of the Board's office onthe morning of February 3, 1967, Garcia testifiedto another meeting (a sixth) with Pfeffer in Februa-ry. This testimony was given in two installments.In the first installment he said he made a visit inFebruary during which he saw new faces and failedto see Maldonado or the others including Munoz.He remarked about this to Boss Pfeffer who said,"[S]o what did I need the union people over here. Ihave these people working here. What did I needthe others for ... well, you want to be my friend,will you please don't come inside the shop any-more. If you want to see me outside, you can sayhello to me but not in the shop."In the second installment about this meetinheenlarged upon his prior testimony. He testified-thathe had said jocularly to Pfeffer, ". . . [M]aybe youwant to sign a contract without no benefits. Maybewe going to give you a year now," to which Pfefferallegedly responded, "[W]hat do I need a contractnow. You see, I got the whole shop working here."Then, although he testified further, "Nobody wasfrom the same people there when I signed the cardsthat day," almost in the same breath, in response toanother question, he said, "I recognize only a fewpeople there. Miss Seidenfeld, the fellow that I seecutting in the place, the cutter, he was an operatorand then he was cutter in Luey's [Acevedo's]machine, I see the same fellow. And I see a mutelady and a few new faces." [To review, LeahSeidenfeld was the daughter of Boss Seidenfeld, thecutter was Kupfer, and the mute lady was Schuster.Except for these, all the other faces were supposedto be new faces. An examination of the recordsshows that in the week ending February 3, in addi-tion to Kupfer, Leah, and Schuster, an alleged cardsigner, Cruz, and two new employees were working;in the week ending February 10, one of the twonew workers was replaced by another, but thenumber of employees remained the same; in theweek ending February 17, the other of the first two CHARM HANDBAGS, INC.133new workers was replaced by another new worker,the old workers remained the same, but there wasstill another addition to the payroll and this was IvyMatthews Boyd, another alleged card signer anddiscriminatee; in the week ending February 24,there were nine employees which included those al-ready mentioned as well as the two alleged cardsigners,Cruz and Matthews (Boyd); in the weekending March 3, there was another increase by oneof the personnel but otherwise the payroll for thisweek remained as before including Cruz andMatthews (Boyd).]The witness' direct examination was concludedwith his testimony about this alleged sixth visit inFebruary.In summary, now, we have testimony from Gar-cia presented for the purpose of establishing receiptby the Union of a quantity of signed membershipcards allegedly sufficient to give it a majority in theunit, a meeting in which an alleged demand basedon this majority was made but rejected, unionanimus in the form of alleged statements made byBosses Pfeffer and Seidenfeld, confirmation bythem of the fact that employees had beendischarged because of union activities, defiance bythem of any obligation to reemploy persons al-legedly laid off for lack of work, and unwarrantedand bad-faith refusal to recognize the Union and tobargain collectively with it, following written andsubsequent oral demands (this last even though asnoted beforetworepresentation petitions were filedand both said, in answer to box 7(a) that a demandhad, been made on November 21 to which, "NOREPLY RECEIVED.")Despite the inconsistencies already apparent inGarcia's testimony, his answers during cross-ex-amination become even more revealing.The cross-examination started with a request byRespondent's attorney that Garcia review themeetings which he claimed to have had with Pfefferand/or Seidenfeld in the shop. As before, hetestifiedthat the firstmeetingwas early inNovember, at which time he spoke to BossSeidenfeld whom he knew by that time and whowas introduced to him by Seidenfeld's daughter. Henext testified that the second meeting was onNovember 16, along with Feldman, at which theperson with whom Feldman spoke was Seidenfeld.So far he was testifying consistently with his initialtestimony on direct. However, things began to hap-pen now. This time he testified that thethirdmeet-ing was onDecember27or 28 and he rememberedthismeeting particularly because of the fact that itwasafterthe Christmas party. (That there was anallegedmeeting in December and that it was thethirdmeeting also is consistent with Garcia'sinitialtestimony on directexceptthat this timethat thirdmeeting was not before the Christmas party whichwas the focal point for recollection by him thenbutwasafter the Christmas party which was now thepoint for recollection by him.He was very positiveabout this and reaffirmed that it wasaftertheChristmas party,around December27,1966.) Thisalleged December 27 meeting was the meeting atwhich he tried to speak to Boss Pfeffer but actuallyspoke to Seidenfeld. On direct he did not tell withwhom he spoke at the alleged December 21 meet-ing but the subject matter of what he claims hespoke about was later related to an alleged conver-sation not with Seidetifeld but with Pfeffer. Then ason direct, the witness testified that there had been ameeting in late January at which he spoke withPfeffer and one in February at which he spoke toSeidenfeld.He summarized the number of themeetings had as having been either five or six, hewas not sure. The meetings were reviewed again ashavingbeen the allegedmeeting in earlyNovember, the alleged meeting on November 16,the alleged meeting on December 27, the allegedmeeting in January, and finally the last meeting inFebruary; thus we now have a total of fivemeetings.He was now brought back to the alleged firstmeeting in November and confirms, as he hastestified before, that he spoke only to Seidenfeldand not to Pfeffer at that time. This time, however,he said that he told Seidenfeld he could supply work-ers to Respondent and get work from contractors"to make his business more successful." (This isquite interestingwhen compared to his initialtestimony about the conversation at the first meet-ing and also with what Organizer Feldman testifiedhe had told the bosses.)Itwas next brought out that although as he hadtestified on direct, he had told Seidenfeld that theworkers had asked him to obtain benefits for them,none had been signed at that time. It was here, onbeing so reminded, that, despite the testimony hehad given only seconds before, he denied that hehad spoken during that meeting with Seidenfeldabout the advantages of his signing a union con-tract.He next was asked at which of the meeting dates(early November, November 16, December 27, lateJanuary, and mid-February) he had spoken toeither Seidenfeld or Pfeffer concerning the Union'sletter of November 21. He testified that he hadsuch a meeting "around 6 days after they send thisletter." Since this would have established a meetingon or about November 27, he was reminded that hehad testified about a November 16 meeting and aDecember 27 meeting and wasasked whether therehad been other meetings "that we didn't know aboutup until now?"He answered,"No."He was re-minded that he had said there had been a meeting"6 days after this letter was sent," but this time heanswered, "Maybe. I won't say exactly." Right afterthat he reaffirmed,-as he first had testified on cross-examination and contrary to what he had testifiedon direct examination, that the next meeting afterthe Feldman-Garcia meeting of November 16 wason December 27,afterthe Christmas party. It was 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDat thismeeting,he said, that he tried to talk toSeidenfeld and Pfeffer but Pfeffer left and he spokeonly to Seidenfeld, asking him whether he hadreceived the letter from the Union to whichSeidenfeld replied that, he was "never going to signa contract with the union because [he] can't affordto pay union wages and if [he] see somebody wantto join this union, [he] don't think [he] going tokeep them over here."Several things were then firmed up by Respond-ent's attorney-that this remark had been madeby Seidenfeld on December 27, that the representa-tionpetition already had been filed,and thatBaskin,Acevedo,Maldonado,Munoz, andMatthews (Boyd), all had been laid off atthe timeof thismeeting.(If thismeeting wason December27, it was during Christmas week and only four per-sonswere working. If it was on December 21, as hehad testified on direct but not oncross,certainlyMaldonado, at the veryleast,was still workingthere.)Next, Garcia was asked, "Before this conversa-tion which you just told us about, did you haveanother conversation before it about that letter?"He answered,"No."Right after this, the witnesssaid that every time he spoke to Respondent's of-ficers they told him he would have to wait a yearbefore they wouldsigna contract but, "He didn'tsay he wouldn't sign. He said maybe. He didn't sayyes, he didn't say no."The witness was now confronted with the af-fidavit he gave to the Board agent in January 1967.He was asked to read from that affidavit and read:"I have only been in Charm Handbag twice as I saidbefore."(Emphasis supplied.) So now, when he wasasked whether he had had two or threemeetings(two having been the quantity specified in the af-fidavit, three having been the quantity specified oncross, and four having been the quantity specifiedon amended direct) he answered that he couldn'tremember exactly but that it was either two orthree,andthat these were in early November,November] 6, and December27.So now, contrary towhat had been brought out on amended direct tothe effect that there had been four meetings beforeJanuary,including a meeting toward the end ofNovember following the writing of the letter,hetestified positively that there had been at best onlythree-in conformance with his testimony previ-ously on cross-early November, November 16,and December 27.After some questions about the various conversa-tions, he had testified he had, he was brought backto the alleged first meeting which he had testifiedhad been with Seidenfeld. He was "very sure" ofthat.He was then confronted with an affidavitdated February 6, 1967, given to a Board agent fol-lowing the time that he gave the first affidavit.From the questions and answers which followed itbecame clear that in that affidavit the meeting hadnot been reported as having been held withSeidenfeld.-Although the witness tried very hard to evade an-swering a question as to whether Boss Pfeffer everhad told him that he had called the old people backin January but that they didn't want to come hefinally admitted that Pfeffer had told him this. Thecross-examinationwasconcludedwithsomequestions and answers involving Garcia's allegedfamiliarity with or knowledge of the -work done byemployees in the shop. He testified that Acevedohad been a cutter and "also general 'helper" and"when- they haven't got too much work they puthim on the floor." This, in a sense, even though ul-timately I discredit practically all of his testimony,suggests that Respondent's business actually wasstarting to slow down when Kupfer was put oncutting and Acevedo was transferred to the floor.This was accentuated further by a reference to Mal-donado's work which was normally that of anoperator.He said, "As I say before, when theyhaven't got any operator's job, they don't want tolay-off the people and they put her on the floor."And she did work on the floor.The morass in which Garcia had entangled him-self by his own testimony was so clear and disturb-ing that the Charging Party's attorney, after counselsupporting the complaint released the witness,proceeded to try to put him back on the track. Theeffort was valiant but, even with skillful leadingquestions, the witness entangled himself only morestrongly. At first he seemed to be coming along allright but then, when asked, "On what basis [did he]recall itwas 5 or 6 days" after the Union'sNovember 21' letter was sent, he answered,"It wasafterChristmas, anyway." (Emphasis supplied.)Faced with this positive answer, the Charging Par-ty's attorney then asked, "Will you look at GC-2and the date-," which question' was interrupted byRespondent's attorney objecting saying, "It appearsnow that Mr. Bogen is attempting to 'impeach hisown witness." The Charging Party's attorney thenasked to be heard and, in response to the Respond-ent's attorney's request that the witness be ex-cused, I stated to-him, "You have got this lockeddowna minimumof 4 times so I will allow Mr.Bogen tocontinue." By this time, anything thatGarcia would have said was not going to makemuch difference in the light of his-prior testimonyand I was anxious to get along with the case. Nowthe witness had no difficulty remembering that theunion letterhad been sent on November 21 and heanswered, with respect to ameeting at Respond-ent's plant, "It was around 7 days after the 21st ofNovember. I was saying some month [sic] inDecember. I know it was in November the 28th.Around the 28 or the 27th." Further questionssought to emphasize and they did bring out that thewitnesswas now testifying that this meeting hadbeen in November and not in December, the wit-nesspleading that he had made a,'mistake when CHARM HANDBAGS, INC.135previously he had answered December. The reasongiven by him for having made the alleged mistakewas, "Because we filed this letter on the 21st andabout 7 days I went over to the (Union's office)manager and the manager told me to come aroundthe shop." Next, continuing the redirect, the wit-ness testified that during the alleged November 27or 28 meeting he spoke to Boss Pfeffer inside theshop with no one else present. Pfeffer took atelephone call and then left and this resulted in histalking to Seidenfeld, instead. No one else waspresent at this conversation. He then testified thatafter he had asked Seidenfeld whether he hadreceived the Union's letter Seidenfeld said, "[E]venthough we received the letter we never going tosigna contract because we can't afford to pay aunion duesand union wages. I mean union wages.Sorry about the dues. Then I said to him, then Ihave to send this cards to the Labor Board. He said,do whatever you like to do." When asked if he hadrelated everything to which he had testified aboutthe conversation he said, "I think he told me that ifI leave them alone for a few-for one year, he isgoing to lay-off all the people he got on and he notgoing to call them back." After that answer wasread back to him, he interrupted another questionand said that Seidenfeld continued, "They are verygood workers and I break them as my way. Theyare very good workers but if you don't going toleaveme alone for one year I nevercall themback."Stillon redirect, he was asked what meeting, ifany, followed that Novembermeetingand he saidthat he was, sure there had beenameeting inDecember around the 21st. He was reminded, how-ever, that one cross he had testifiedDecember27 or28 and he was asked, "Did you meet on the 21st ordid you meet, on the 27 or 28th?" He answered, ob-viously to the chagrin of the interrogator,"I meetthe 27th"(emphasis supplied) and he emphasizedwithout letting the interrogator complete hisquestion, that it was inDecember!Finally, with dif-ficulty and building-block questions the witness an-swered, "It was on the 21st" and he explained hisprior lapse by saying again it was a mistake and heremembered clearly that it was the 21st, "Becausewe having a' Christmas party the next day and Icome the day before." Thus, after 7-1/2 pages ofstruggle to rehabilitate, the witness finally revertedto his original testimony that the December visitwas before the Christmas party and receded fromhis later testimony, repeated several times in a mostemphatic manner, that it was after the Christmasparty.Now he was brought to the alleged meeting onDecember 21'st and said that during this meeting hespoke to Seidenfeld and inquired why the "oldpeople" had not been recalled because he saw newpeople there but Seidenfeld said, "[W]hen we getwork we call the new people-the old people Imean.Excuse me." He said this was the entire con-versation at that time but, that during the samevisit,he also spoke to Pfeffer.He testified that heasked the same question of Pfeffer as to why the"older people"had not been called back but thatPfeffer said, "maybe when I-Igot some morework,Icall them,maybe. I'm not sure about that."This was entirely different from the testimony hehad given initially on direct.At that time he hadtestified that he told"the owner"that the peoplehad signed the cards and had asked him to sign acontract but had been put off;also that". . . Baskinwasn't there at that time .... About the others I re-memberwas the samefaces."(Emphasis supplied.)Also, his initial testimony on direct had been thatat the meeting in January he had spoken toPfefferand had remarked that there were "new peoplethere" and asked why the old ones were not calledback but that Pfeffer had laughed and said, "I amslow now. I have no work for them now. So when Iget work I call them....they very good workersand I like to keep them over here because they-Ibreak them in in my way and I would like to callthem back but you have to leave me alone for oneyear.If you don't leave me alone, I won't call themback no more. I am going to get somebody else andI'm going to leave them out." However,on redirect,when he was brought back to the January meeting,he testified that at that time he spoke toSeidenfeld(not Pfeffer)and thatSeidenfeldtoldhim, inresponse to his observation that new faces wereworking, "I don'thave to call them anyway. I gotmy shop working. Why did I have to call them? ...even though I call a few of the people that wasworking here, nobody show up."Next he was brought to the alleged Februarymeeting at which he said he spoke to Pfeffer andagain referred to the fact that there were new facesthere and asked when the old people were going tobe called back but Pfeffer "laughed"and said,"[W]hy do I have to call the old people. I have thewhole shop working.Idon't think I have to callthem anyway. Who is going to give me the orders tocall everybody again,the old people again.I said tohim ...." But he was not permitted to continuebecause the interrogator interrupted him saying,"Have you finished your answer,Mr. Garcia?" Towhich the witness answered,"Ithink he told mesomething else but right now I forget." Next, inresponse to a question as to whether"the subject ofthe contract" was raised at that conversation hesaid that he offered Pfeffer a contract for a yearwithoutbenefitsbut that Pfeffer answered,"[W]hat did I have to sign a contract. And helaughed."That appears to have been the end of theFebruary visit and there were no further visits afterthat.To recapitulate:On direct the witness hadtestified that during the alleged January meeting hehad spoken to Pfeffer and hadobserved that therewere new faces and inquired why the old ones werenot recalled but Pfeffer just"laughed." And said, "I 136DECISIONSOF NATIONALLABOR RELATIONS BOARDam slow now. I have no work for them now. Sowhen I get work I call them .... they very goodworkers and I like to keep them over here becausethey-I break them in in my way and I would liketo call them back but you have to leave me alonefor one year. If you don't leave me alone, I won'tcall them back no more. I am going to get some-body else and I'm going to leave them out." But, onredirect, he said the January meeting was withSeidenfeld,not Pfeffer, who had responded to anobservation about new faces working with remarksto the effect that his shop was working and thatthere was no need to call the old workers back andthat, although he had called a few, nobody hadcome. Also on direct, he had testified that at the al-legedFebruarymeeting he again spoke to Pfefferand asked about Maldonado, Munoz, and othersbut Pfeffer said, "[S]o what did I need the unionpeople over here. I have these people working here.What did I need the others for.... you want to bemy friend, will you please don't come inside theshop anymore. If you want to see me outside, youcan say hello to me but not in the shop." Accordingto that initial testimony on direct, this was the con-versation during the February meeting. On redirect,however, in addition to giving a different version ofthis conversation he was prompted to testify to theeffect that he had offered Pfeffer a contract for ayear without benefits but Pfeffer said, "What did Ihave to sign a contract? and he laughed." On crossafter firmly fixing the time of the meeting inDecember as having beenafterChristmas, hetestified that he -spoke to Seidenfeld and asked himwhether he had received the letter from the Unionand Seidenfeld said, "I received this letter anywaybut I never going to sign a contract with the unionbecause I can't afford to pay union wages and if Isee somebody want to join this union, I don't thinkIgoing to keep them over here." He added later,"He [previously identified as Seidenfeld] alwaystold me that ... he had to wait for a year becausehe hasn't got no money to pay union wages."The witness was released from redirect and therewas additional cross-examination. He was askedwhether, in any of his conversations with eitherPfeffer or Seidenfeld, he ever explained the phrase,"I am going to bring the cards to the Board." Hisanswer was that it had been done in the November27 or November 28 ^ meeting with Pfeffer. Thenwhen asked what his explanation had been he said,"My explanation was, I tell him you received thisletter being a recognition from the workers as theylike to have a union here. He [Pfeffer] says to me,well, what's the reason? If they want the union but Idon't want the union. How come I going to put theunion over here even though I can't afford to paythe union wage. He says to me, I tell him anyway,then I have to take these cards over to the Board.He says to me, do whatever you like." The witness,responsively to the next question, testified that hehad told Pfeffer, "I have to take it over to theBoard." The recross was now concluded.The foregoing shows a long series of inconsisten-cies. I shall refer to but a few. One of the most im-portant involves the effort to bring out during thehearing the fact that there had been a Novembermeeting following the November 21 "demand"letter. The January affidavit given- by Garcia to theBoard agent had been given at a time closer to thehappening of the events. In that affidavit he hadstated, "I had only been at Charm Handbags twiceas I said before." Any visits he had made to Charmwould have included his solo meeting early inNovember and his meeting -accompanied by Feld-man on November 16. No matter how bad hismemory or how confused he might have been, hehad to remember the November 16 meetingbecause he used it as the base for the cards. Thisadds up only to thetwomeetings which were sofirmly averred by him in the affidavit procured exparteand presumably under ideal conditions. Incontrast, his trial testimony flip-flops all-around ad-ditionalmeetings-one just -before the Christmasparty later changed to just after the Christmas partyand another, into which he had to be pushed, lateinNovember, a few days after the sending. of theNovember 21 letter. Another interesting facet ofhis testimony is the fortuitous similarity of the re-marks allegedly made to him by both Pfeffer andSeidenfeld at varying times and those to whichFeldman had testified had been made to him alone,presumably in Yiddish.In the light of all the testimony given by him, mycomparison of it with testimony given by otherscalled in support of the complaint, and my observa-tion of him on the witness stand, I am unable to ac-cord to it any credence whatever and I reject it all,including that concerned with the meetings at theBoard'sofficeduring the representation caseproceedings.Apart from Pfeffer's 5-day ordeal as an adversewitness called in support of the case-in-chief, thereremains only the testimony given by Feldman, theUnion's general organizer. Considering the state ofthe record as it exists, without referring to thetestimony of these two witnesses, it seems ratherunnecessary for me to continue further. I shall referto it briefly, however,more for the sake ofcompleteness than anything else.Feldman testified only to two meetings- atRespondent's premises and to various alleged con-versations held at the offices of the Board duringthe recesses of and before and after the formalrepresentation case hearings. These sessions wereheld December 28 and 29, 1966, and January 12and 23, 1967.Feldman's first meeting at Respondent's premiseswas sometime during September 1966 when, whilevisiting the building, he accidentally observed thatthere was a handbag factory there with which hewas not, familiar. This' appeared to be "Brooklyn CHARM HANDBAGS,INC.137Handbags." He walked into its shop and observedsome workers whom he recognized as being unionmembers,particularly one Baskin. He also recog-nized Pfeffer and Seidenfeld whom he had "knownas workers in our industry." He testified that theycameup to him and he asked them whether theywere working but they said they were the bossesand that they were "in business." He told them thatthiswas very nice, wished them luck, offered toassistthem, referred to the fact that there were 550unionshops in the industry which was 99 percentorganized and informed them that the Union hadmany workers it could send them to help them out.Pfeffer appeared to be the spokesman, said that wasvery nice, asked Feldman for his card, and com-mented, "We know the Union but you give me yourcard and we will call you if we need any help."The secondmeeting,Feldman continued, was inthe early part of November at which time, as ap-pears above, it is claimed that Garcia accompaniedhim.At that time the conversation was withSeidenfeld, who was there without Pfeffer. Feldmansaid he remarked to Seidenfeld that he had notheard from him for two months and was everythingall right, to which Seidenfeld replied, "[Y]es. Ourworkers are very,good, we have broken them in theway we want them. Some of them are experiencedworkers...." Feldman testified that he repeatedthat he had not heard from them and Seidenfeldsaid, "[W]ell, I intended to keep these people andif I need any additional, I know where to get them. Imay call you." It also was brought out a little laterthat Seidenfeld had said, "[O]ne thing I want to askyou, you got to give us a chance. Don't bother thepeople, don't talk to the people, don't bother themfor at least a year. I've got to have a year to buildthe shop. When I'll have about 25, 30 people, thenwe can see what we can do." Feldman said hereplied to this, "Mr. Seidenfeld, that's not the wayit's being done. These people wanta unionshop be-,fore that time, it will be before. We are going tosolicitthesepeople."To this, he testified,Seidenfeld replied, "If you do, these people are notgoing to work for me," to which Feldman says heretorted, "Well, you told me they are good people.Why are you objecting. You were a member theunion yourself. You were working in a union shop."(Although itisnotimportant, it is doubtful whetherSeidenfeld ever was a member of the Union. Exceptfor Feldman's testimony as to former union mem-bership of Pfeffer and Seidenfeld, there is no affirm-ative ^ proof of this. Pfeffer specifically denied ' thathe ever had been a member and asserted that hewas unaware` whether Seidenfeld had been.)In anticipationof a possible economic defense,counsel supporting the complaint then entered intoa newline of questioning. She inquired whethertherewereseasons inthe pocketbook industry.Feldman said there were but not for the jobbers'type handbag which Respondent manufactured. Inthis connection he testified (and this will becomeimportant later) that ona secondvisit to Respond-ent's shop in November, "[H]e already madewhite stuff. He alreadymade light colors,which isfor the springseason,which thejobbers must havein their possessionby the endof December and thebeginning of January for distribution."He added, afew questionslater,that at thetime of the secondvisit inNovember,he recognized from the workwith which he was familiar thatRespondent wasdoing contract work forDandy Handbag Company.Just a little later,in responseto anotherquestionfrom the General Counsel as to whetheritwas truethat on both visits Respondentwas making hand-bags forDandy,he said, "No. At thebeginning Ididn't-the bags that I saw lookedto melike theywere sold on 37th Streetin the-jobber's stores [themillinery center]," such as Star Line and other job-bers. But herepeated,on,"My second visit, I knewthat they were the Dandee Handbags."(Emphasissupplied.)_On cross-examination, contrary to what he hadtestified on direct about what he had observed wasbeing manufactured on Respondent'spremises onhis first and second visits, he testifiedthat in Sep-tember, on the first visit, Respondent was workingon contract work forDandyand emphasized inresponse to another question, as to whether itwasn't the other way,"No. ItwasSeptember."(Emphasis supplied.) He now described the Sep-tember production as "Notsummer[bagsbut 1]ightcolors.Gray, green, red, blue, black." Then in thesecondvisit, theNovembervisit, he said Respondentwasnotdoing contract work for Dandy and, whenreminded that he had testified on direct that theNovember production was light colors, he insistedthat on both visits the production had been thesame and that Respondent was making "all colors."Although on direct he had testified that the rulefor seasons did not apply in the portion of the in-dustry in which jobbers' type handbags were manu-factured and moreover that there were no busy andslow seasons today because of the plenitude ofwork, he became difficult on thisissueduring cross-examination but was forced ultimately to admit thatthe pattern of union contracts in the industry is tohave vacations fall during the 4th of July andChristmas weeks.Another sharp discrepancy involves Feldman'stestimony about the Baskin union card. (It shouldbe borne in mind that Baskin was not called to tes-tify.) The Baskin card is dated November 16, 1966,yet Feldman testified he received it from Baskinsometime during September, two days or two weeksafter he visited the shop and that the date on thecard was the dateBaskinsigned it. Two days or twoweeks aftera meetingin September could be nolater than the middle of October-certainlyNOTNovember 16. Compare this with other testimonythat it had been found by Garcia on his desk on themorning after the November 16 meeting-not twodays or tv o weeks after that meeting either! The 138DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter was brought upagainon redirect. The wit-ness was asked by counsel supporting the complaint(after directing his attention to the date of theBaskin card), "[D]oes it refresh your recollectionas to whether the November 16, '66 date was thedate of signing or the date of payment into theunion or something else?" However, he did notswallow the suggestion sought to be conveyed bythe question and answered, "No, I wouldn't knowthat because he came to the office, I don't re-member the date. It might have been 2 weeks, aweek, a day, a month, I don't know,from the time Isaw him in September.And he put the card on thetable and he said give this to Garcia, because Ididn't give it to him downstairs in front of the shop.We have his old application as a old member of theunion." (Emphasis supplied.)When asked aboutthe date on the card he said that he didn't look atthe card and saw only that it boreBaskin's signa-ture and "took it for granted that he signed an ap-plication."Obviously, if it were true that Baskin gave Feld-man this signed union card within days or a week oreven a month after the September meeting hecouldn't have given him the card on November 16,the date which the card bears. Just another elementagainst credibility of both Feldman and Garcia.The witness showed his evasiveness and unrelia-bility in still another respect. A question had arisenas to the number of employees in the shop in Sep-tember-whether there had been seven excludingthe two bosses, Pfeffer and Seidenfeld. This in itselfwas not important but the incident which followedwas revealing. Feldman was asked to read aloudfrom the affidavit he had given to a Board agent.He exhibited either a strange inability or a strangeunwillingnessto read correctly from it. It took fourquestions before he was willing to read the follow-ing:Upon entering the premises I saw 7 people inthe shop. 2 of them came over to see me who Ithought were members of our union and theyintroduced themselves as Mr. Pfeffer and Mr.Seidenfeld.And they are partners and startedmanufacturing handbags.As I have said, the discrepancy between five andseven or nine employees at the time of the Sep-tember meeting is of little significance. However, itis of material significance, as a basis for judging hisattitude, conduct, and demeanor, on the witnessstand, to find that, despite the insignificance of thediscrepancy, the witness balked most stubbornly atreading the actual contents of the paragraph towhich his attention was directed because he real-ized that the contents indicated that the totalnumber of employees or persons at the premisesweresevenincluding,notexcluding,bothSeidenfeld and Pfeffer.Most of Feldman's other testimony concerned al-leged conversations held at the Board offices duringthe time that the representationcasehearings wereinprogress. In the portion of this decision con-cerned with Garcia's testimony I have expressed myopinion of the evidentiary value of these conversa-tions. It should be recalled also that Respondent'sattorney consistently objected to the reception oftestimony concerning alleged conversations at theBoard'sofficesduring the pendency of therepresentation case. Furthermore, it was charac-terized by theCharging Party's attorney,during thecourse of his summing up, as "of such a nature that[he] can't possibly summarize it." The testimonywas indeed barely, if at all, comprehensible. It wasbrought into the record in response to this broad-side introductory question by counsel supportingthe complaint (!):Mr. Feldman, did you on December 28 orDecember 29, 1966, or January 12 or January23, 1967, those being the days that the hearingon the RC petition were being held, have aconversationwithMr.SeidenfeldorMr.Pfeffer or both concerning the company'srecognition of the union or terms or conditionsof the contract or the discharge of any em-ployees or the reason for that statement orfailure to reinstate any employees?He testified that the firstconversation was not ata hearing but when Seidenfeld and Pfeffer had beenasked to come down to the Board following theUnion's request for an election. He said, " [ W ] etold him to stop discharging the workers because ofsigning application cards and why don't he gettogether with the union. We have a majority of theworkers and 550 manufacturers, 99 percent of theindustry is unionized.We can sign an agreementwith him for decent conditions as everybody else inthe industry has. And he [Pfeffer] told us at thattime he is not going to have a union shop for atleast a year, at least more than a year. When he willhave a big shop with 25, 30 people and he will,make money, he will get together with the union.And he don't care what the people say." When Iexpressed my dissatisfaction with the fixing of thetime the witness answered, "Well, I would say thatit took place on 3 or 4 occasions. He was withoutan attorney at that time. He brought along a gent-leman from the synagogue to be a so-called in-terpreter and was on 3 or 4 occasions before hebrought Mr. Pollack [Respondent's present attor-ney] into the picture." In response to my specificquestion as to whether he claimed that he actuallymade the same remark and that Pfeffer also madethe same remark on each of 3 or 4 occasions thewitness answered, "Yes, sir." I repeated, "And thatithappened 3 or 4 different times?" He answered,"Yes, sir." I then asked, "And this happenedeverytime at an office of the Labor RelationsBoard?" He answered, "At a hearing at the office.At hearings and at an office.... On lone occasionwhen...Mr. Katz wassitting onthe judge's chairand he had Mr. Pfeffer and Mr. Seidenfeld here andthis gentleman from the synagogue who was sup- CHARM HANDBAGS, INC.139posed to speak for them.Therewassuggestionsmade. Why- can't we get together."(Emphasis sup-plied.)This last remark certainly supports Respondent'sattorney'sobjection that these weresettlementnegotiations.Moreover, the representation casehearing transcripts do not showa Mr. Katzas hav-ing been the Hearing Officer. The Hearing Officerwas Mr. Kenneth Hagood at all four sessions. Onewell may wonder at and have serious misgivings asto what sort of atmosphere was caused by making itappear that an investigator, Mr. Katz, was a judgepresiding at a settlement conference!Feldman continued that Pfeffer answered, "Wecan't afford-to have a union shop at this time. Wearen't going to have a union shop. Even though youhave the cards ...." Then again, without statingwhen, the witness continued his testimony, "At thehearings when it was brought out that we can't goto an election when he laid off all the workers, helaid-off most of the 7 people-most of the peoplethat were there originally, we asked him, we toldhim that it was wrong to do that. And we told himthat he is keeping his promise, he said he is notgoing to have-if the people sign application cards,they are not going to work there, even though hetold me they were good workers.His excuse was atthat time that he hasn't-it's slow in the industry.That's why he laid off the workers."(Emphasis sup-plied.) (Note that the witness started to tell us whatI infer was Pfeffer's denial of the charges but thathe quickly stopped. Yet he did say that the witnesshad explained that the layoffs were because it wasslow.)Then Feldman continued, "[A]t another hearing... we asked [an unspecified] him, when are yougoing to call the workers back. He said, `Well, Idon't know if I can use any of these workers. Theymay want to work elsewhere. But we may call backone or two people."'There then followed quite a bit of testimonywhich obviously involved settlement negotiations.Respondent'sattorney'spriorobjectionwassustained and this was stricken. Next, anticipating apossible defense, counsel supporting the complaintobtained Feldman's testimony that no question everwas raised as to majority status and that Respond-ent's officers never asked him to exhibit signedauthorization cards-all in response to leadingquestions. The witness then added, however, that atone of the meetings at the Board offices he men-tioned the names of the card signers to Respond-ent's officers and was told, "I know you havethem."Apart from the weaknesses of all this testimonyas to what had transpired at the Board offices, nomatter how bad-sounding, upon a superficial read-ing, the alleged refusals to make a contract at thetime of the representation case hearings, or the al-leged demonstrations of the union animus to aunion organizer-not the employees-or the al-leged refusal to recognize the Union in response todemands made at the representation case meetings,allmay appear, it is clear that they were made dur-ing efforts to resolve a pending representationproceeding withskilled union organizers and an at-torney on the one sideand two$91-a-week pocket-book makers, whose friend was told to keep quiet, onthe other side.Iam unable to accept this sort ofproof in support of any remedial order in thisproceeding. Moreover, this testimony was given byFeldman whose answers on other matters wereclearly to be discredited. I do not accept as true hisversion of the statements allegedly made at theBoard offices and, as a consequence, apart from theinherent doubts as to the relevancy and propriety ofthat evidence, I reject it as unworthy of belief. I re-ject as well all other testimony given by Feldmanbecause I have concluded, both on the basis of myobservation of him on the witness stand and all thecontradictions and discrepancies in his testimonythat no reliance may be placed upon it. (The vari-ous hypotheses which I have set forth in the firstsentence of this paragraph were effectively deniedor relegated to their proper places in the timesequences which would have had to be consideredhad it become necessary to determine whether, infact, there had been conduct in violation of the law.By time sequences I refer to the various timeswhichwould have had to be considered-November 21, December 27, 1966, and numerousdays in January 1967.)There remains only the question whether I shouldspend any time at all analyzing Pfeffer's testimony.He is assailed both by the General Counsel and bythe Charging Party's attorney as an untruthful, eva-sive witness.While I do find some discrepancies inhis testimony, much of it is demonstrated to be in-controvertibly true particularly in relation to frag-mentary testimony given by some of the other wit-nesses and the payroll records which, in myopinion, have been shown to be absolutely correctin every respect, despite the charges repeatedlymade during the hearing that they had been fal-sified.That there were not more discrepancies inPfeffer's testimony, or that he did not ultimatelybreak down physically as a witness seems remarka-ble to me in view of the facts that he attended thehearing every day all day and was on the witnessstand from 1:45 to 4:30 p.m. on Monday, May 22;again on Thursday, May 25 for a good part of thetime between 4 and 5 o'clock, after, having at-tended all that day; then all day on Friday, May 26,from 10 o'clock to almost 3:30 p.m.; then again onWednesday, May 31, for a short period and ex-cused only for the purpose of taking the testimonyof a witness on jurisdiction; then on Thursday, June1, from shortly after 10 o'clock -until 1:10'p.m. andagain on that day at 3:15 p.m. until approximately5:30 p.m. An idea of the extent and, quantity of histestimony may be formed from the fact that mysummaryof it from the transcript has consumed 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout twenty pages of legal sized paper, double-spaced, typewritten. I should add that the allega-tions of claimed violations not only have- been de-nied by Pfeffer in his testimony but such denialswere supported by reasonable and completely un-derstandable explanations to which he testified offirmativelyandresponsivelytoquestionspropounded to him by hostile counsel (not one buttwo).As I may have noted elsewhere, Pfeffer gave histestimony as an adverse witness under Fed. R. Civ.P. 43(b) called in support of the complaint. Thefinger is pointed accusingly at ,the Respondent as towhy Seidenfeld was not called by it. In so doing,counsel overlook the fact that Respondent rested atthe conclusion of the General Counsel's case. It wasnot required to undertake the defense of a proceed-ing of this nature if it was advised that there wasnot sufficient in the case-in-chief upon which theBoard would be justified in issuing a remedialorder. As a matter of fact, when counsel supportingthe complaint exhibited some displeasure with an-swers being given by Pfeffer, I inquired whether thesubpeona ad testificandumhad been issued to himor to Seidenfeld. Her answer was that it had beenissued only to Pfeffer. If it turned out, as counselseem to suggest, that Pfeffer did not know enoughor did not remember enough to serve as anadequate witness, there was nothing to stop her orthe Charging Party from requesting the issuance ofa subpoena ad testificandumto Seidenfeld. No suchrequest was made.In any event the interrogation of Pfeffer wasmore like a third degree than Fed. R. Civ. P. 43(b)examination in an administrative law proceeding. Icite only two instances to aid the reader in un-derstanding why I make this remark. Although ithad been stipulated that the Union's letter ofNovember 21 had been received by the Respond-ent, and thecounsel supporting the complaint wellknew that no other letter had been sent by the Unionto the Respondent, and that the Respondent had sentno letter to the Union,shepersistedin asking Pfefferquestions as to whether there were other letters orcommunications. (Although this letter had been thesubject of exhaustive interrogation addressed toPfeffer on the first day of the hearing, under theguise of direct examination under rule 43(b), itbecame the subject of additional searching inter-rogation addressed to him, also under the samerule, in the' late afternoon of the last day of thehearing.) Then, on the last day of the hearing, justbefore counsel supporting the complaint rested, inan effort to cast doubt upon the payroll records, thewitness was interrogated astowhether he remem-bered a Mr. Lew from the National Labor RelationsBoard coming to see him in connection withtherecords. He answered, "No." Theclear implicationfrom the question is that such a person did come tosee him for the purpose of examining Respondent'spayroll recordsand his denial, without more, wouldhave left the record pregnant with the suggestionthat he had lied. It was, however, stipulated laterthatno such person ever came to the Respondent'spremises.-Very much has been made of the, fact that therewere distinct differences between the contents ofPfeffer's "affidavit," which had been mailed-to theBoard, and his testimony at the hearing. While Pfef-fer's explanation does not result in legal exculpa-tion, it is perfectly understandable. He testified that'his lawyer prepared the affidavit, sent it to him, andassured him that its contents were,all right, and forthat reason he signed it and returned it. This doesnot seem strange to me, a lawyer' who engaged inthe private practice of law for many years, both inNew York and in Washington, and has observedthat it is quite the usual thing for litigants to assumethat if a paper has been prepared by their lawyer itis appropriate for them to sign it as prepared.Much is made also of the fact that while Pfefferdeclined for religious reasons to be sworn prior togiving testimony and gave his testimony only underaffirmation, the affidavit, below his signature, borea jurat in the usual form, "Sworn to before me ......etc.,which jurat was signed by a notary public.Pfeffer's testimony was that he had signed thepaper and returned it to his lawyer. While ordinari-ly the appearance of a jurat on a piece of paper ispresumptive evidence that the deponent appearedbefore the notary public and swore to its contents,when there is affirmative testimony to the effectthat the signer of the paper did not so appear, thepresumption no longer exists..In any event if, as is contended both by counselsupporting the complaint and the Charging Party'sattorney, Pfeffer's testimony is wholly or substan-tially false (to which I do not subscribe), this is en-tirely immaterial as far as the ultimate outcome ofthis case is concerned. Such a conclusion as to Pfef-fer's testimony would mean only thatall the wit-nessesin this case gave false testimony or testimonynot worthy of belief.To the extent that. any of Pfeffer's testimonycould be regarded as lending any support to thecharges against Respondent, such testimony is atbest negligible and subject to controversial in-terpretation.Moreover, there is not sufficient sub-stantial and credible evidence of probative value inthe rest of the case which, when put together withany of Pfeffer's testimony, would be sufficient tomake out a case of violation in any of the respectsalleged in the complaint.CONCLUSIONThere is a complete lack of "reliable, probativeand substantial evidence" from which it is-possible CHARM HANDBAGS, INC.141to form an opinion "upon the preponderance of thetherein alleged and, as a consequence, the follow-testimony taken" that the Respondent has engageding is my recommendedin or is engaging in any unfair labor practice. Onthe other hand, "upon the preponderance of thetestimony taken," as I have set forth in my findingsORDERof fact in the preceding portions of this decision, itismy conclusion that the Respondent named in theIt is hereby ordered that the complaint in thiscomplaint has not been shown to have engaged inproceeding be and the same hereby is dismissed inor to be engaging in any unfair labor practiceall respects.